Exhibit 10.1
FIRST AMENDED AND RESTATED
CREDIT AGREEMENT
THIS FIRST AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”) dated as of
March 15, 2010 is among TUFCO, L.P., a limited partnership duly organized and
validly existing under the laws of the State of Delaware (the “Borrower”), TUFCO
TECHNOLOGIES, INC., a corporation duly organized under the laws of the State of
Delaware (“Parent”) and JPMORGAN CHASE BANK, N.A., or any successor or assignee
thereof, (the “Bank”). This document fully amends and restates that certain
Credit Agreement between the parties originally dated as of May 13, 2009. The
parties hereto agree as follows:
ARTICLE 1.
Definitions
Section 1.1. Definitions. As used in this Agreement, the following terms have
the following meanings:
“Acquiring Company” has the meaning set forth in Section 11.3 of this Agreement.
“Additional Costs” has the meaning specified in Section 7.1.
“Adjusted LIBOR Rate” means, with respect to a LIBOR Rate Advance for the
Interest Period, the sum of (i) the Applicable Margin plus (ii) the quotient of
(a) the LIBOR Rate applicable to the Interest Period, divided (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to the Interest Period.
“Advance” means a LIBOR Rate Advance and “Advances” means all LIBOR Rate
Advances under the Revolving Note.
“Affiliate” means, as to any Person, any other Person (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (b) that directly or indirectly
beneficially owns or holds ten percent (10%) or more of any class of voting
stock of such Person; or (c) ten percent (10%) or more of the voting stock of
which is directly or indirectly beneficially owned or held by the Person in
question. The term “control” means the possession, directly or indirectly, of
the power to direct or cause direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise; provided, however, in no event shall the Bank be deemed an Affiliate
of the Borrower or any Subsidiaries.
“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.
“Applicable Lending Office” means for the Bank, the lending office of the Bank
(or of an Affiliate of the Bank) designated below its name on the signature
pages hereof or such other office of the Bank (or of an Affiliate of the Bank)
as the Bank may from time to time specify to the Borrower as the office by which
the Bank Revolving Loans are to be made and maintained.
“Applicable Margin” means with respect to any LIBOR Rate Advance 2.50% per
annum.

 



--------------------------------------------------------------------------------



 



“Approved Fund” has the meaning set forth in Section 15.8 of this Agreement.
“Assigning Bank” has the meaning set forth in Section 15.8 of this Agreement.
“Assignment and Assumption” means an assignment and assumption entered into by
the Bank and its assignee pursuant to Section 15.8, in substantially the form of
Exhibit “C”.
“Bank” has the meaning set forth in the introductory paragraph of this
Agreement.
“Bank Revolving Commitment” means the commitment of the Bank to make revolving
loans to the Borrower in an aggregate principal amount of Eight Million Dollars
($8,000,000) pursuant to Section 2.1 of this Agreement.
“Bank Revolving Loans” means the loans made by the Bank to the Borrower pursuant
to the Bank Revolving Commitment.
“Borrower” has the meaning set forth in the introductory paragraph of this
Agreement.
“Borrowing Base” means the Borrowing Base applicable to the Bank Revolving
Loans. Borrowing Base shall mean an amount equal to the sum of (i) 80% of
Eligible Accounts and (ii) 50% of Eligible Inventory.
“Business Day” means (i) with respect to the Adjusted LIBOR Rate and any
borrowing, payment or rate selection of LIBOR Rate Advances, a day (other than a
Saturday or Sunday) on which banks generally are open in Texas and/or New York
for the conduct of substantially all of their commercial lending activities and
on which dealings in United States dollars are carried on in the London
interbank market and (ii) for all other purposes, a day other than a Saturday,
Sunday or any other day on which national banking associations are authorized to
be closed. “CLO” has the meaning set forth in Section 15.8 of this Agreement.
“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP. For purposes of this Agreement, the amount of
such Capital Lease Obligations shall be the capitalized amount thereof,
determined in accordance with GAAP.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and rulings issued thereunder.
“Commercial and Standby L/C(s)” has the meaning specified in Section 4.1.
“Commercial and Standby L/C Liabilities” means, at any time, the aggregate
amount available for drawing under all outstanding Commercial and Standby L/Cs
and all unreimbursed drawings under Commercial and Standby L/Cs.

2



--------------------------------------------------------------------------------



 



“Compliance Certificate” means a certificate in substantially the form of
Exhibit “D” properly completed and executed by a Responsible Party of the
Parent.
“Consolidated After Tax Net Income” has the meaning specified in Section 12.2.
“Consolidated Net Income” shall mean, for any period, consolidated net income
without consideration of income taxes.
“Consolidated Net Worth” shall mean, as of the date of any determination
thereof, the amount of shareholders’ equity of Parent and its Subsidiaries as of
such date plus (or minus in the case of a deficit) the surplus and retained
earnings of Parent and its Subsidiaries as of such date, all determined on a
consolidated basis and in accordance with GAAP.
“Consolidated Tangible Net Worth” shall mean, as of the date of any
determination thereof, the sum of (a) Consolidated Net Worth as of such date
minus (b) the book value of all Intangible Assets of Parent and its Subsidiaries
as of such date, all determined on a consolidated basis and in accordance with
GAAP.
“Contract Rate” has the meaning set forth in Section 15.12 of this Agreement.
“Debt” means as to any Person at any time (without duplication): (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, notes, debentures, or other similar instruments;
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person; (d) all
obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable of such Person arising in the ordinary
course of business that are not past due by more than ninety (90) days or that
are past due by more than ninety (90) days but are being contested in good faith
by appropriate proceedings diligently pursued; (e) all Capital Lease Obligations
of such Person; (f) all Debt or other obligations of others Guaranteed by such
Person, the amount of which shall be equal to the lesser of the principal amount
of the obligations guaranteed and outstanding and the maximum amount for which
the guaranteeing person may be liable; (g) all obligations secured by a Lien
existing on property owned by such Person, whether or not the obligations
secured thereby have been assumed by such Person or are non-recourse to the
credit of such Person; (h) all reimbursement obligations of such Person (whether
contingent or otherwise) in respect of letters of credit, bankers’ acceptances,
surety or other bonds, and similar instruments; (i) all liabilities of such
Person in respect of all unfunded vested benefits under any Plan; (j) all
obligations of such Person in respect of mandatory redemption or mandatory
dividend rights on capital stock (or other equity); (k) all obligations of such
Person, contingent or otherwise, for the payment of money under any noncompete,
consulting, performance based or similar agreement or any other similar
arrangements providing for the deferred payment of the purchase price for an
asset or assets; (l) all obligations of such Person under any agreement with
respect to any swap, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these (the amount of
the obligations in respect of any agreement under this clause (l) shall, at any
time of determination and for all purposes under this Agreement, be the maximum
aggregate amount that such Person would be required to pay if such agreement
were terminated at such time giving effect to current market conditions
notwithstanding

3



--------------------------------------------------------------------------------



 



any contrary treatment in accordance with GAAP); (m) all obligations of such
Person under any Synthetic Lease; and (n) all other obligations for borrowed
money or other financial accommodations which are required to be reflected as a
liability on the balance sheet of a Person in accordance with GAAP.
“Default” means an Event of Default or the occurrence of an event or condition
which with notice or lapse of time or both would become an Event of Default.
“Default Rate” means, after a Default has occurred, whether or not the Bank
elects to accelerate the maturity of the Revolving Note because of such default,
all Advances outstanding under the Revolving Note, shall bear interest at a per
annum rate equal to the interest rate being charged on the Advance, plus two
percent (2.00%) from the date after the Default has occurred. Imposition of this
rate shall not affect any limitations contained in the Revolving Note on the
Borrower’s right to repay principal on any LIBOR Rate Advance before the
expiration of the Interest Period for that Advance. “Dollars” and “$” mean
lawful money of the United States of America.
“EBITDA” means, for any period, the total of the following calculated for the
Parent and the Subsidiaries without duplication on a consolidated basis for such
period: (a) Consolidated After Tax Net Income; plus (b) any deduction for (or
less any gain from) income or franchise taxes included in determining
Consolidated After Tax Net Income; plus (c) interest expense (including the
interest portion of Capital Lease Obligations) deducted in determining
Consolidated After Tax Net Income; plus (d) amortization and depreciation
expense deducted in determining Consolidated After Tax Net Income.
“Environmental Laws” means any and all federal, state, and local laws,
regulations, and requirements pertaining to health, safety, or the environment,
as such laws, regulations, and requirements may be amended or supplemented from
time to time.
“Environmental Liabilities” means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs, and expenses, (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, including any
Environmental Law, permit, order, or agreement with any Governmental Authority
or other Person, arising from environmental, health, or safety conditions or the
Release or threatened Release of a Hazardous Material into the environment.
“Eligible Account” shall mean an Account owing to the Borrower or any of its
Subsidiaries which meets the following requirements:

  (a)   it arose in the ordinary course of business of the Borrower or any of
its Subsidiaries from a bona fide sale or lease of goods, which have been
delivered or shipped to the Account Debtor and for which Borrower or any of its
Subsidiaries has genuine invoices, shipping documents or receipts;     (b)   it
is payable within forty five (45) days or less from date of invoice and is not
more than ninety (90) days past original invoice date;

4



--------------------------------------------------------------------------------



 



  (c)   it is not subject to any prior assignment, claim, lien or security
interest whatsoever other than for any security interest of the Bank;     (d)  
it is a valid and legally enforceable obligation of an Account Debtor to the
reasonable satisfaction of the Bank;     (e)   except as hereinafter provided,
it is not subject to setoff, counterclaim, credit allowance, or adjustment by
the Account Debtor thereunder, or to any claim by such Account Debtor denying
liability thereunder in whole or in part, and such Account Debtor has not
refused to accept and has not returned any of the goods which are subject to
such Account; provided that for purposes of determination of the amount of
Eligible Accounts, this exception shall be limited to the extent of such setoff,
counterclaim, credit, allowance, adjustment or claim;     (f)   it is owed by an
Account Debtor located in the United States, is not owing by an Affiliate of the
Borrower and no notice of the bankruptcy or insolvency of the Account Debtor
thereunder has been received by the Borrower (unless payment thereof is assured
by a letter of credit, banker’s acceptance or other credit support reasonably
satisfactory to the Bank);     (g)   the Account Debtor is not in default with
respect to any obligations owed the Bank;     (h)   it does not arise out of a
contract or order which by its terms forbids or makes void or unenforceable the
assignment by the Borrower to the Bank of the Account arising with respect
thereof; and     (i)   it is not owed by a governmental authority.

     An Account which is at any time an Eligible Account, shall cease to be an
Eligible Account during any period in which it fails to meet any of the
foregoing requirements.
     Contra accounts shall qualify as an Eligible Account provided the
offsetting account payable is paid within normal payment terms allowed by the
supplier but in no event more than 30 days from the date of invoice.
     In the event an Account Debtor shall have more than twenty (20%) percent of
its existing credit past ninety (90) days of original invoice date, all
obligations of the Account Debtor shall be considered past due and excluded as
an Eligible Account.
     The terms “Account” and “Account Debtor” shall have the meanings set forth
in the Wisconsin Uniform Commercial Code.
“Eligible Inventory” shall mean the Borrower’s or any of its Subsidiaries raw
material and finished goods inventory (as that term is defined in the Wisconsin
Uniform Commercial Code) and is owned by the Borrower free and clear of all
encumbrances and security interests (except for any security interest of the
Bank); and the existence, location, amount and lower of cost or wholesale market
value of which have certified to in a manner satisfactory to Bank by a
representative of the Borrower at such times as Bank may request. Eligible
Inventory shall be valued at the lower of

5



--------------------------------------------------------------------------------



 



cost (measured on a first-in first-out basis) and the market value of such
Eligible Inventory.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereunder.
“ERISA Affiliate” means any corporation, trade, or business which is a member of
the same controlled group of corporations (within the meaning of Section 414(b)
of the Code) as the Borrower or is under common control (within the meaning of
Section 414(c) of the Code) with the Borrower.
“Event of Default” has the meaning specified in Section 13.1.
“Fiscal Quarters” means the four (4) periods falling in each Fiscal Year, each
such period three calendar months in duration with the first such period in any
Fiscal Year beginning on the first day of October and the last such period in
any Fiscal Year ending on the last day of September.
“Fiscal Year” means twelve (12) month period beginning on the first day of
October and ending on the last day of September of the following year.
“Funded Debt” means, for any period, the total of the following calculated for
the Parent and the Subsidiaries without duplication on a consolidated basis for
such period: (a) all obligations of such Person for borrowed money; (b) all
obligations of such Person evidenced by bonds, notes, debentures, or other
similar instruments; (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property acquired by such
Person; (d) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable of such Person arising in
the ordinary course of business; (e) all Capital Lease Obligations of such
Person; and (f) all obligations of others Guaranteed by such Person.
“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. Accounting
principles are applied on a “consistent basis” when the accounting principles
applied in a current period are comparable in all material respects to those
accounting principles applied in a preceding period, except as otherwise
required by GAAP.
“Governmental Authority” means any nation or government, any state or political
subdivision thereof, and any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government.
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect the

6



--------------------------------------------------------------------------------



 



obligee against loss in respect thereof (in whole or in part), provided that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning. The amount of any Guarantee shall be equal to the amount
of the obligations so guaranteed or otherwise supported or, if not a fixed and
determined amount, the maximum amount so guaranteed.
“Guarantors” means Tufco Technologies, Inc., Hamco Manufacturing and
Distributing, LLC and any Subsidiary of Tufco Technologies, Inc. other than the
Borrower including, without limitation, Tufco LLC.
“Hazardous Material” means any substance, product, waste, pollutant, material,
chemical, contaminant, constituent, or other material which is or becomes
listed, regulated, or addressed under any Environmental Law.
“Intangible Assets” shall mean all patents, trademarks, service marks,
copyrights, trade names, goodwill (including any amounts, however designated,
representing the cost of acquisition of business and investments in excess of
the book value thereof), unamortized debt discount and expense, unamortized bond
issuance costs, unamortized deferred charges, deferred research and development
costs, any write-up of asset value after the date of this Agreement,
organizational costs, noncompetition covenants, signing bonuses, and any other
assets treated as intangible assets under GAAP.
“Interest Period” means each consecutive one month period, the first of which
shall commence on the date of the Revolving Note, ending on the day which
corresponds numerically to such date one (1) month thereafter, provided,
however, that if there is no such numerically corresponding day in such first
succeeding month, such Interest Period shall end on the last Business Day of
such first succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.
“Joinder Agreement” means an agreement which has been or will be executed by a
Subsidiary as required hereby adding it as a party to the Master Guaranty in
substantially the form of Exhibit “B” attached hereto.
“Letters of Credit” means the Commercial and Standby L/Cs.
“Letter of Credit Liabilities” means the Commercial and Standby L/C Liabilities.
“LIBOR Rate” means with respect to any LIBOR Rate Advance for the Interest
Period, the interest rate determined by the Bank by reference to Reuters Screen
LIBOR01, formerly known as Page 3750 of the Moneyline Telerate Service (together
with any successor or substitute, the “Service”) or any successor or substitute
page of the Service providing rate quotations comparable to those currently
provided on such page of the Service, as determined by the Bank from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market (the “Page”), to be the rate at
approximately 11:00 a.m. London time, two business Days prior to the
commencement of the Interest Period for dollar deposits with a maturity equal to
the Interest Period. If no LIBOR Rate is available to the Bank, the applicable
LIBOR Rate for the Interest Period shall instead be the rate determined by the
Bank to be the rate at which the

7



--------------------------------------------------------------------------------



 



Bank offers to place U.S. dollar deposits having a maturity equal to the
Interest Period with first-class banks in the London interbank market at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the Interest Period.
“LIBOR Rate Advance” means any borrowing under the Revolving Note when and to
the extent that its interest rate is determined by reference to the Adjusted
LIBOR Rate.
“Lien” means any lien, mortgage, security interest, tax lien, financing
statement, pledge, charge, hypothecation, or other encumbrance of any kind or
nature whatsoever (including, without limitation, any conditional sale or title
retention agreement), whether arising by contract, operation of law, or
otherwise.
“Loan Documents” means this Agreement, the Revolving Note, the Master Guaranty,
and all other promissory notes, guaranties, letters of credit, interest rate
protection agreements and other instruments, agreements, and other documentation
executed and delivered pursuant to or in connection with this Agreement.
“Master Guaranty” means that certain Master Guaranty Agreement dated as of even
date herewith executed by the Guarantors and any other Subsidiary or other
entity who may become a party thereto pursuant to the execution and delivery of
a Joinder Agreement in favor of the Bank, which is substantially in the form of
Exhibit “E”, as the same may be amended or otherwise modified from time to time.
“Material Adverse Effect” means (a) a material adverse effect on the business,
condition (financial or otherwise), operations, or properties of the Borrower
and the Subsidiaries taken as a whole or (b) a material adverse effect on the
ability of the Bank to enforce a material provision of the Loan Documents. In
determining whether any individual event could reasonably be expected to result
in a Material Adverse Effect, notwithstanding that such event does not itself
have such effect, a Material Adverse Effect shall be deemed to have occurred if
the cumulative effect of such event and all other then existing events could
reasonably be expected to result in a Material Adverse Effect.
“Maximum Rate” means, at any time and with respect to the Bank, the maximum rate
of nonusurious interest under applicable law that the Bank may charge the
Borrower. The Maximum Rate shall be calculated in a manner that takes into
account any and all fees, payments, and other charges contracted for, charged,
or received in connection with the Loan Documents that constitute interest under
applicable law. Each change in any interest rate provided for herein based upon
the Maximum Rate resulting from a change in the Maximum Rate shall take effect
without notice to the Borrower at the time of such change in the Maximum Rate.
For purposes of determining the Maximum Rate under Wisconsin law, the applicable
rate ceiling shall be the weekly ceiling described in, and computed in
accordance with, Chapter 303 of the Wisconsin Finance Code.
“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which the Borrower or any ERISA Affiliate is making or accruing an
obligation to make contributions, or has within any of the preceding six
(6) years made or accrued an obligation to make contributions, and which is
covered by Title IV of ERISA.

8



--------------------------------------------------------------------------------



 



“Obligated Party” means the Guarantors or any other Person (exclusive of the
Borrower) who is or becomes party to any agreement that guarantees or secures
payment and performance of the Obligations or any part thereof.
“Obligation” means all obligations, indebtedness, and liabilities of the
Borrower or any Obligated Party to the Bank or any Affiliate of the Bank,
arising pursuant to the following:
(i) any of the Loan Documents;
(ii) any agreement with respect to any swap, forward, future or derivative
transaction or option or similar agreement involving, or settled by reference
to, one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these entered into by the Bank or any Affiliate thereof with the Borrower or
any Obligated Party; and
(iii) any deposit, lock box or cash or treasury management arrangements entered
into by the Bank or any Affiliate thereof with Borrower or any Obligated Party,
whether any of such obligations, indebtedness or liabilities are now existing or
hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
including, without limitation, the obligation of the Borrower to repay the Bank
Revolving Loans, interest on the Bank Revolving Loans and all reasonable and
documented out of pocket fees, costs, and expenses (including attorneys’ fees
and expenses) provided for in the documentation relating thereto.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.
“Parent” means Tufco Technologies, Inc.
“Participants” has the meaning specified in Section 15.8.
“Payment Date” has the meaning set forth in Section 4.3 of this Agreement.
“Person” means any individual, corporation, business trust, association,
company, partnership, joint venture, Governmental Authority, or other entity.
“Plan” means any employee benefit plan (other than a Multiemployer Plan)
established or maintained by the Borrower or any ERISA Affiliate and to which
the Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions or has within any of the preceding six years made or accrued an
obligation to make contributions.
“Principal Office” means the principal office of the Bank, located at 111 E.
Wisconsin Avenue, Milwaukee, Wisconsin 53202.
“Prohibited Transaction” means any transaction set forth in Section 406 or 407
of ERISA or Section 4975(c)(1) of the Code for which there does not exist a
statutory or administrative exemption.

9



--------------------------------------------------------------------------------



 



“Quarterly Payment Date” means the last day of January, April, July and October
of each year, the first of which shall be the first such day after the date of
this Agreement.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulatory Change” means, with respect to the Bank, any change after the date
of this Agreement in United States federal, state, or foreign laws or
regulations (including Regulation D) or the adoption or making after such date
of any interpretations, directives, or requests applying to a class of banks
including the Bank of or under any United States federal or state, or any
foreign, laws or regulations (whether or not having the force of law) by any
Governmental Authority or monetary authority charged with the interpretation or
administration thereof.
“Reimbursement Obligations” means the obligation of the Borrower to reimburse
the Bank for any demand for payment or drawing under a Letter of Credit.
“Related Parties” means, with respect to the Bank, the Bank’s Affiliates and the
respective directors, officers, employees, agents and advisors of the Bank and
the Bank’s Affiliates.
“Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, disbursement, leaching, or migration of
Hazardous Materials into the indoor or outdoor environment or into or out of
property owned by such Person, including, without limitation, the movement of
Hazardous Materials through or in the air, soil, surface water, ground water, or
property in violation of Environmental Laws.
“Released Parties” has the meaning set forth in Section 15.10 of this Agreement.
“Remedial Action” means all actions required to (a) cleanup, remove, treat, or
otherwise address Hazardous Materials in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release of
Hazardous Materials so that they do not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, or
(c) perform pre-remedial studies and investigations and post-remedial monitoring
and care.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, excluding however, any such events where the thirty (30) day notice
requirement of Section 4043 of ERISA has been waived either by statute or by the
PBGC.
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D.
“Responsible Party” means with respect to any Person, the president, chief
financial officer or chief accounting officer of such Person.
“Revolving Note” means the Note provided for by Section 2.2 and all amendments
or other modifications thereof.

10



--------------------------------------------------------------------------------



 



“Revolving Termination Date” means January 31, 2011, or such earlier date on
which the Bank Revolving Commitment terminates as provided in this Agreement.
“Subsidiary” means any corporation (or other entity) of which at least a
majority of the outstanding shares of stock (or other ownership interests)
having by the terms thereof ordinary voting power to elect a majority of the
board of directors (or similar governing body) of such corporation (or other
entity) (irrespective of whether or not at the time stock (or other ownership
interests) of any other class or classes of such corporation (or other entity)
shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by the
Parent or one or more of the Subsidiaries or by the Parent and one or more of
the Subsidiaries.
“Synthetic Lease” means any lease of (or other arrangement conveying the right
to use) real or personal property, or a combination thereof, which lease is
required or is permitted to be classified and accounted for as an operating
lease under GAAP but which is intended by the parties thereto for tax,
bankruptcy, regulatory, commercial law, real estate law and all other purposes
as a financing arrangement.
“Transferring Subsidiary” has the meaning set forth in Section 11.3 of this
Agreement.
“UCC” means the Uniform Commercial Code as in effect in the State of Wisconsin.
Section 1.2. Other Definitional Provisions. All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined. The words “hereof”, “herein”, and “hereunder” and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Unless otherwise specified, all
Article and Section references pertain to this Agreement. Terms used herein that
are defined in the UCC, unless otherwise defined herein, shall have the meanings
specified in the UCC.
Section 1.3. Accounting Terms and Determinations. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Agent and the Banks hereunder shall be prepared,
in accordance with GAAP on a consistent basis (except as otherwise provided
herein). All calculations made for the purposes of determining compliance with
the provisions of this Agreement shall be made by application of GAAP on a
consistent basis (except as otherwise provided herein). To enable the ready and
consistent determination of compliance by the Parent with its obligations under
this Agreement, the Parent will not change the manner in which either the last
day of its Fiscal Year or the last days of the first three Fiscal Quarters of
its Fiscal Year is calculated. In the event any changes in accounting principles
required by GAAP or recommended by the Parent’s certified public accountants and
implemented by the Parent occur and such changes result in a change in the
method of the calculation of financial covenants, standards, or terms under this
Agreement, then the Parent, the Agent, and the Banks agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such changes with the desired result that the criteria for
evaluating such covenants, standards, or terms shall be the same after such
changes as if such changes had not been made. Until such time as such an
amendment shall have been executed and delivered by the Agent, the Parent, and
the Banks, all financial covenants, standards, and terms in this Agreement shall
continue to be calculated or construed as if such changes had not occurred.

11



--------------------------------------------------------------------------------



 



Section 1.4. Time of Day. Unless otherwise indicated, all references in this
Agreement to times of day shall be references to Chicago, Illinois time.
ARTICLE 2.
Revolving Credit Facility
Section 2.1. Bank Revolving Commitment. Subject to the terms and conditions of
this Agreement, the Bank agrees to make one or more advances to the Borrower
from time to time from and including the Closing Date to but excluding the
Revolving Termination Date in an aggregate principal amount at any time
outstanding up to but not exceeding the amount of the Bank’s Revolving
Commitment; provided, however the Bank Revolving Loans shall not at any time
exceed the Borrowing Base.
Subject to the foregoing limitations, and the other terms and provisions of this
Agreement, the Borrower may borrow, prepay, and reborrow hereunder the amount of
the Bank’s Revolving Commitment until the Revolving Termination Date. The
Borrower shall be obligated to pay only the amount of the Bank Revolving Loans
actually made, together with interest on the amounts of the Bank Revolving Loans
actually made to the Borrower which are outstanding from time to time. The Bank
Revolving Loans shall bear interest at the Adjusted LIBOR Rate. Interest shall
be payable on the last day of each Interest Period and on the Revolving
Termination Date.
Section 2.2. Noteless Agreement; or Note. (i) The Bank shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to the Bank resulting from each advance made by the
Bank from time to time, including the amounts of principal and interest payable
and paid to the Bank from time to time hereunder.
(ii) The entries maintained in the account(s) maintained pursuant to paragraph
(i) above shall be prima facie evidence of the existence and amount of the
Obligations therein recorded; provided; however, that the failure of the Bank to
maintain such account(s) or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Obligations in accordance with their
terms.
(iii) The Bank may request that its advances be evidenced by a promissory note
in substantially the form of Exhibit A-2.2 (a “Note”). In such event, the
Borrower shall prepare, execute and deliver to the Bank such Note payable to the
order of the Bank. Thereafter, the advances evidenced by such Note and interest
thereon shall at all times, prior to any assignment, be represented by one or
more Notes payable to the order of the payee named therein, except to the extent
that the Bank subsequently returns any such Note for cancellation and requests
that such advances once again be evidenced as described in paragraph (i) above.
Section 2.3. Repayment of Bank Revolving Loans. The Borrower shall pay to the
Bank the outstanding principal amount of the Bank Revolving Loans on the
Revolving Termination Date. The Borrower shall also make such payments of
principal with respect to the Bank Revolving Loans so that the principal amount
of the then outstanding Bank Revolving Loans does not exceed the then current
Borrowing Base.

12



--------------------------------------------------------------------------------



 



Section 2.4. Use of Proceeds. The proceeds of the Bank Revolving Loans shall be
used by the Borrower for working capital, capital expenditures and other general
corporate purposes.
Section 2.5. Revolving Commitment Fee. The Borrower agrees to pay to the Bank a
commitment fee on the daily average unused amount of the Bank’s Revolving
Commitment for the period from and including the Closing Date to and including
the Revolving Termination Date, at a rate equal to 0.50% per annum. Accrued
commitment fees under this Section 2.5 shall be payable in arrears on each
Quarterly Payment Date and on the Revolving Termination Date.
Section 2.6. Reduction or Termination of Bank Revolving Commitment. The Borrower
shall have the right to terminate or reduce in part the unused portion of the
Bank Revolving Commitment at any time and from time to time, provided that the
Borrower shall give written notice of each such termination or reduction to the
Bank. The Bank Revolving Commitment may not be reinstated after it has been
terminated or reduced. The Bank shall have no obligation or commitment to extend
the Revolving Termination Date.
Section 2.7. Facility Fee. The Borrower shall pay the Bank a Facility Fee of
$15,000 upon execution of this Agreement by the parties.
ARTICLE 3.
SWEEP AGREEMENT
Section 3.1. Sweep Agreement. Pursuant to a Treasury Management Services
Agreement made by and between the Borrower and the Bank and a Bank Sweep — Loan
and Investment Authorization Agreement, the Borrower has requested and
authorized the Bank: (a) to apply any collected balances (after funding
advances) remaining at the end of any day in the Borrower’s operating account
number 660613787 to the repayment of the principal balance of the Borrower’s
outstanding Bank Revolving Loans and (b) to make Bank Revolving Loans to the
Borrower hereunder at the end of any day in which the Borrower shall have an
overdraft (negative ledger balance) (a “Deficiency Amount”) after crediting all
deposits received in immediately available funds and debiting all withdrawals
made and checks presented against such operating account and honored by the Bank
as of such date, which Bank Revolving Loans shall be in the amount of the
Deficiency Amount(s), without any other request or authorization therefore from
the Borrower and without notice to the Borrower. A Bank Revolving Loan Notice
shall not be required in connection with a Bank Revolving Loan made to cover any
Deficiency Amount in the Borrower’s operating account on a day to day basis.
Unless the Bank determines that any applicable condition of this Agreement has
not been satisfied, the Bank will make the proceeds of each Bank Revolving Loan
available to the Borrower at the end of each day by crediting such funds to a
demand deposit account of the Borrower at the Bank as specified by the Borrower
(or such other account mutually agreed upon in writing between Bank and the
Borrower ). If the Bank makes a new Bank Revolving Loan to the Borrower
hereunder on a day on which the Borrower is required to or has elected to repay
all or any part of an outstanding Bank Revolving Loan to the Borrower from the
Bank, the Bank shall apply the proceeds of its new Bank Revolving Loan to make
such repayment and only an amount equal to the difference (if any) between the
amount being borrowed and the amount being repaid shall be made available by the
Bank to the Borrower. The Borrower hereby authorizes the Bank to rely on
telephonic, facsimile or written instructions of any person identifying himself
or herself as a person authorized to request a Bank Revolving Loan or to make

13



--------------------------------------------------------------------------------



 



a repayment hereunder, and on any signature which the Bank believes to be
genuine, and the Borrower shall be bound thereby in the same manner as if such
person were actually authorized or such signature were genuine. The Borrower
agrees to indemnify the Bank and hold it harmless from and against any and all
claims, demands, damages, liabilities, losses, costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) relating to or
arising out of or in connection with the acceptance of instructions for making
Bank Revolving Loans or making repayments hereunder unless such acceptance
results from the gross negligence or willful misconduct of the Bank as
determined by a Court of competent jurisdiction.
ARTICLE 4.
Letters of Credit
Section 4.1. Commitment to Issue Commercial and Standby L/Cs. The Borrower may
utilize the Bank Revolving Commitment by requesting that the Bank issue, and the
Bank, subject to the terms and conditions of this Agreement, shall issue,
commercial, standby or documentary letters of credit for the Borrower’s or one
of the Subsidiaries’ account (such letters of credit (the “Commercial and
Standby L/Cs”); provided, however:
(a) the aggregate amount of outstanding Commercial and Standby L/C Liabilities
shall not at any time exceed One Million Dollars ($1,000,000); and
(b) the outstanding Bank Revolving Loans shall not at any time exceed the lesser
of the Bank Revolving Commitment or the Borrowing Base.
Section 4.2. Request Procedure. The Borrower shall give the Bank at least three
(3) Business Days irrevocable prior notice (effective upon receipt) specifying
the date of each Letter of Credit and the nature of the transactions to be
supported thereby. Each Letter of Credit shall have an expiration date that does
not extend beyond the earlier of (i) one (1) year from the date of its issuance,
provided that any Letter of Credit may provide for the renewal of the expiration
date thereof for additional one-year periods (which shall in no event extend the
expiration date thereof beyond the date provided for in the next clause (ii)) or
(ii) a date which is five (5) days prior to the Revolving Termination Date. Each
Letter of Credit shall be payable in Dollars, must support a transaction entered
into in the ordinary course of the Borrower’s business and shall be issued
pursuant to such documentation as the Bank may require, including, without
limitation, the Bank’s standard form letter of credit request and reimbursement
agreement; provided, that, in the event of any conflict between the terms of
such agreement and the other Loan Documents, the terms of the other Loan
Documents shall control.
Section 4.3. Letter of Credit Fees. The Borrower will pay to the Bank a letter
of credit fee on the amount available for drawings under each standby Letter of
Credit, such standby letter of credit fee: (i) to be paid in arrears on each
Quarterly Payment Date following the date the standby Letter of Credit is issued
until the date of expiration or termination thereof (each such date herein a
“Payment Date”) and (ii) to be calculated for the period from and including the
preceding Payment Date (or with respect to the first such payment, from and
including the date of issuance of the standby Letter of Credit) to and excluding
the earlier of the next Payment Date or the date of expiration or termination of
the standby Letter of Credit at a rate equal to the Adjusted LIBOR Rate.

14



--------------------------------------------------------------------------------



 



With respect to commercial Letters of Credit, the Borrower shall pay to the Bank
a letter of credit fee in such amounts as is customarily charged by the Bank for
issuance of commercial Letters of Credit.
Section 4.4. Reimbursements. The Borrower shall be irrevocably and
unconditionally obligated to immediately reimburse the Bank for any amounts paid
by the Bank upon any demand for payment or drawing under any Letter of Credit,
without (except as specifically set forth in this Section 4.4) presentment,
demand, protest, or other formalities of any kind. All payments on the
Reimbursement Obligations shall be made: (i) if no Default has occurred or the
Bank otherwise elects, by Bank Revolving Loans made automatically in the amount
equal to the lesser of (A) such Reimbursement Obligations or (B) the difference
of the aggregate Bank Revolving Commitment minus the outstanding Revolving Loans
or (ii) if a Default has occurred and the Bank has not made the election under
clause (i), by the Borrower to the Bank at the Principal Office in Dollars and
in immediately available funds, without setoff, deduction or counterclaim not
later than 3:00 p.m. on the date of the corresponding payment under such Letter
of Credit; provided, that in the case of this clause (ii) only, the Bank has
provided notice to the Borrower prior to 12:00 noon on such day that such
payment is due. In the event such notice is received after 12:00 noon on a
Business Day, such payment shall be due not later than 3:00 p.m. on the next
succeeding Business Day.
Section 4.5. Reimbursement Obligations Absolute. The Reimbursement Obligations
of the Borrower under this Agreement shall be absolute, unconditional, and
irrevocable, and shall be performed strictly in accordance with the terms of the
Loan Documents under all circumstances whatsoever and the Borrower hereby waives
any defense to the payment of the Reimbursement Obligations based on any
circumstance whatsoever, including without limitation, in either case, the
following circumstances: (i) any lack of validity or enforceability of any
Letter of Credit or any other Loan Document; (ii) any amendment or waiver of or
any consent to or departure from any Loan Document; (iii) the existence of any
claim, set-off, counterclaim, defense or other rights which the Borrower, any
Obligated Party, or any other Person may have at any time against any
beneficiary of any Letter of Credit, the Bank, or any other Person, whether in
connection with any Loan Document or any unrelated transaction; (iv) any
statement, draft, or other documentation presented under any Letter of Credit
proving to be forged, fraudulent, invalid, or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever; or
(v) any other circumstance whatsoever, whether or not similar to any of the
foregoing; provided that Reimbursement Obligations with respect to a Letter of
Credit may be subject to avoidance by the Borrower if the Borrower proves in a
final nonappealable judgment that it was damaged and that such damage arose
directly from the Bank’s willful misconduct or gross negligence in determining
whether the documentation presented under the Letter of Credit in question
complied with the terms thereof.
Section 4.6. Issuer Responsibility. The Borrower assumes all risks of the acts
or omissions of any beneficiary of any Letter of Credit with respect to its use
of such Letter of Credit. Neither the Bank nor any of its respective officers or
directors shall have any responsibility or liability to the Borrower or any
other Person for: (a) the failure of any draft to bear any reference or adequate
reference to any Letter of Credit, or the failure of any documents to accompany
any draft at negotiation, or the failure of any Person to surrender or to take
up any Letter of Credit or to send documents apart from drafts as required by
the terms of any Letter of Credit, or the failure of any

15



--------------------------------------------------------------------------------



 



Person to note the amount of any instrument on any Letter of Credit, each of
which requirements, if contained in any Letter of Credit itself, it is agreed
may be waived by the Bank; (b) errors, omissions, interruptions, or delays in
transmission or delivery of any messages; (c) the validity, sufficiency, or
genuineness of any draft or other document, or any endorsement(s) thereon, even
if any such draft, document or endorsement should in fact prove to be in any and
all respects invalid, insufficient, fraudulent, or forged or any statement
therein is untrue or inaccurate in any respect; or (d) any other circumstance
whatsoever in making or failing to make any payment under a Letter of Credit.
Notwithstanding the forgoing, the Borrower shall have a claim against the Bank,
and the Bank shall be liable to the Borrower, to the extent of any direct, but
not indirect, consequential or punitive, damages suffered by the Borrower which
the Borrower proves in a final nonappealable judgment were caused by (i) the
Bank’s willful misconduct or gross negligence in determining whether documents
presented under any Letter of Credit complied with the terms thereof or (ii) the
Bank’s willful failure to pay under any Letter of Credit after presentation to
it of documentation strictly complying with the terms and conditions of such
Letter of Credit. The Bank may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary.
ARTICLE 5.
Interest and Fees
Section 5.1. Interest Rate. Subject to Section 15.12, the Borrower shall pay to
the Bank interest on the unpaid principal amount of the Bank Revolving Loans
made by the Bank for the period commencing on the date of the Bank Revolving
Loans to but excluding the date the Bank Revolving Loans are due at such times
and at the rate of interest specified in Section 2.1 of this Agreement.
Section 5.2. Default Interest. Notwithstanding the foregoing, the Borrower will
pay to the Bank interest at the applicable Default Rate on any principal of any
Bank Revolving Loans made by the Bank, and (to the fullest extent permitted by
law) any other amount payable by the Borrower under any Loan Document to or for
the account of the Bank, that is not paid in full on the date due (whether at
stated maturity, by acceleration, or otherwise), for the period from and
including the due date thereof to but excluding the date the same is paid in
full. Interest payable at the Default Rate shall be payable from time to time on
demand.
Section 5.3. Computations. Interest and fees payable by the Borrower hereunder
and under the other Loan Documents shall be computed on the basis of a year of
360 days and the actual number of days elapsed (including the first day but
excluding the last day) occurring in the period for which payable unless such
calculation would result in a usurious rate, in which case interest shall be
calculated on the basis of a year of 365 or 366 days, as the case may be.
ARTICLE 6.
(RESERVED)

16



--------------------------------------------------------------------------------



 



ARTICLE 7.
Yield Protection and Illegality
Section 7.1. Additional Costs.
(a) The Borrower shall pay directly to the Bank from time to time such amounts
as the Bank may determine to be necessary to compensate it for any reasonable
costs incurred by the Bank which the Bank determines are directly attributable
to its making or maintaining of any Bank Revolving Loans hereunder or its
obligation to make any of the Bank Revolving Loans hereunder, or any reduction
in any amount receivable by the Bank hereunder in respect of any Bank Revolving
Loans or such obligation (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), resulting from any
Regulatory Change which:
(i) changes the basis of taxation of any amounts payable to the Bank under this
Agreement or the Revolving Note in respect of any of the Bank Revolving Loans
(other than franchise taxes and taxes imposed on the overall net income of the
Bank or its Applicable Lending Office for any of the Bank Revolving Loans by the
United States of America or the jurisdiction in which the Bank has its Principal
Office or the Applicable Lending Office);
(ii) imposes or modifies any reserve (other than the Reserve Requirement),
special deposit, minimum capital, capital ratio, or similar requirement relating
to any extensions of credit or other assets of, or any deposits with or other
liabilities or commitments of, the Bank (including any of the Bank Revolving
Loans; or
(iii) imposes any other condition affecting this Agreement or the Revolving Note
or any of such extensions of credit or liabilities or commitments and which
results in additional cost or expense to the Bank.
The Bank will notify the Borrower of any event occurring after the date of this
Agreement which will entitle the Bank to compensation pursuant to this
Section 7.1(a) as promptly as practicable after it obtains knowledge thereof and
determines to request such compensation, and will designate a different
Applicable Lending Office for the Bank Revolving Loans affected by such event if
such designation will avoid the need for, or reduce the amount of, such
compensation and will not, in the sole opinion of the Bank, violate any law,
rule, or regulation or be in any way disadvantageous to the Bank. The Bank will
furnish the Borrower with a certificate setting forth the basis and the amount
of each request of the Bank for compensation under this Section 7.1(a). If the
Bank requests compensation from the Borrower under this subsection
Section 7.1(a), the Borrower may, by notice to the Bank suspend the obligation
of the Bank to make Bank Revolving Loans until the Regulatory Change giving rise
to such request ceases to be in effect .
(b) Without limiting the effect of the foregoing provisions of this Section 7.1,
in the event that, by reason of any Regulatory Change, the Bank either
(i) incurs Additional Costs based on or measured by the excess above a specified
level of the amount of a category of deposits or other liabilities of the Bank
which includes deposits by reference to which the interest rate on the Bank
Revolving Loans is determined as provided in this Agreement or a category of
extensions of credit or other assets of the Bank which includes Bank Revolving
Loans or (ii) becomes subject to restrictions on the amount of such a category
of liabilities or assets which it may hold, then, if the Bank so elects by
notice to the Borrower the obligation of the Bank to make Bank Revolving

17



--------------------------------------------------------------------------------



 



Loans hereunder shall be suspended until the Regulatory Change giving rise to
such request ceases to be in effect.
(c) Determinations and allocations by the Bank for purposes of this Section 7.1
of the effect of any Regulatory Change on its costs of maintaining its
obligation to make Bank Revolving Loans or of making or maintaining Bank
Revolving Loans or on amounts receivable by it in respect of the Bank Revolving
Loans, and of the additional amounts required to compensate the Bank in respect
of any Additional Costs, shall, absent manifest error, be conclusive, provided
that such determinations and allocations are made on a reasonable basis.
Section 7.2. Limitation on Bank Revolving Loans. Anything herein to the contrary
notwithstanding, if with respect to the Bank Revolving Loans:
(a) The Bank determines (which determination shall be conclusive) that
quotations of interest rates are not being provided for purposes of determining
the rate of interest for the Bank Revolving Loans; or
(b) The Bank determines (which determination shall be conclusive) that the
relevant rates of interest for the Bank Revolving Loans do not accurately
reflect the cost to the Bank of making or maintaining the Bank Revolving Loans;
then the Bank shall give the Borrower prompt notice thereof and so long as such
condition remains in effect, the Bank shall be under no obligation to make
additional Bank Revolving Loans and the Borrower shall, on the last day(s) of
the then current Interest Period(s) prepay the Bank Revolving Loans.
Determinations made under this Section 7.2 shall be made on a reasonable basis.
Section 7.3. Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for the Bank or its Applicable Lending
Office to (a) honor its obligation to make Bank Revolving Loans hereunder or
(b) maintain Bank Revolving Loans hereunder, then the Bank shall promptly notify
the Borrower thereof and the Bank’s obligation to make or maintain Bank
Revolving Loans hereunder shall be suspended until such time as the Bank may
again make and maintain Bank Revolving Loans.
Section 7.4. Compensation. The Borrower shall pay to the Bank, upon the request
of the Bank, such amount or amounts as shall be sufficient (in the reasonable
opinion of the Bank) to compensate it for any loss, cost, or expense incurred by
it as a result of:
(a) Any payment or prepayment of Bank Revolving Loans for any reason (including,
without limitation, the acceleration of the outstanding Bank Revolving Loans
pursuant to Section 13.2(a)) on a date other than the last day of an Interest
Period; or
(b) Any failure by the Borrower for any reason (including, without limitation,
the failure of any conditions precedent specified in Article 8 to be satisfied)
to borrow or prepay the Bank Revolving Loans on the date for such borrowing or
prepayment specified in the relevant notice of borrowing or prepayment under
this Agreement.
Without limiting the effect of the preceding sentence, such compensation shall
include an amount

18



--------------------------------------------------------------------------------



 



equal to the excess, if any, of (i) the amount of interest which otherwise would
have accrued on the principal amount so paid or not borrowed for the period from
the date of such payment or failure to borrow to the last day of the Interest
Period (or, in the case of a failure to borrow, the Interest Period which would
have commenced on the date specified for such borrowing) at the applicable rate
of interest provided for herein over (ii) the interest component of the amount
the Bank would have bid in the London interbank market for Dollar deposits of
leading banks and amounts comparable to such principal amount and with
maturities comparable to such period.
Section 7.5. Capital Adequacy. If after the date hereof, the Bank shall have
determined that any Regulatory Change has or would have the effect of reducing
the rate of return on the Bank’s (or its parent’s) capital as a consequence of
its obligations hereunder or the transactions contemplated hereby to a level
below that which the Bank (or its parent) could have achieved but for such
adoption, implementation, change, or compliance (taking into consideration the
Bank’s policies with respect to capital adequacy) by an amount deemed by the
Bank to be material, then from time to time, within ten (10) Business Days after
demand by the Bank, the Borrower shall pay to the Bank such additional amount or
amounts as will compensate the Bank (or its parent) for such reduction. A
certificate of the Bank claiming compensation under this Section 7.5 and setting
forth the additional amount or amounts to be paid to it hereunder shall be
conclusive, provided that the determination thereof is made on a reasonable
basis. In determining such amount or amounts, the Bank may use any reasonable
averaging and attribution methods. With respect to each demand by the Bank under
this Section 7.5, the Bank shall have the right to demand compensation for
amounts attributable to any reduction in the Bank’s rate of return occurring at
any time before the date which is six (6) months prior to the date the Bank
gives such demand for compensation to the Borrower.
ARTICLE 8.
Conditions Precedent
Section 8.1. Agreement. The obligation of the Bank to make its initial extension
of credit provided for hereunder is subject to the condition precedent that the
Bank shall have received on or before the Closing Date all of the following,
each dated (unless otherwise indicated) the date hereof, in form and substance
satisfactory to the Bank:
(a) Resolutions. Resolutions of the Board of Directors of the Parent certified
by its Secretary or an Assistant Secretary, which authorize: (i) its execution,
delivery, and performance of the Loan Documents to which it is, or is to be, a
party; (ii) its execution, delivery, and performance, as the sole managing
member of Tufco LLC, of the Loan Documents to which Tufco LLC is, or is to be, a
party; and (iii) Tufco LLC’s execution, delivery, and performance, on behalf of
and as the managing general partner of the Borrower, of the Loan Documents to
which the Borrower is, or is to be, a party.
(b) Incumbency Certificate. A certificate of incumbency certified by the
Secretary or an Assistant Secretary of the Parent, certifying the name of each
of such party’s officers (i) who are authorized to sign the Loan Documents to
which the Parent, Tufco LLC or the Borrower is, or is to be, a party on behalf
of such party (including the certificates contemplated herein) together with
specimen signatures of each such officers and (ii) who will, until replaced by
other officers duly authorized for that purpose, act as its representative for
the purposes of signing documentation and giving

19



--------------------------------------------------------------------------------



 



notices and other communications in connection with the Loan Documents.
(c) Revolving Note. If required by the Bank, the Revolving Note executed by the
Borrower.
(d) Master Guarantee. The Master Guaranty executed by each of the Guarantors.
(e) Fees and Expenses. Evidence that all fees and other amounts due and payable
on the Closing Date to the Bank, including the costs and expenses (including
attorneys’ fees) referred to in Section 15.1, to the extent incurred, shall have
been paid in full by the Borrower.
Section 8.2. All Extensions of Credit. The obligation of the Bank to make the
Bank Revolving Loans or the obligation of the Bank to issue any Letter of Credit
is subject to the following additional conditions precedent:
(a) No Default. No Default shall have occurred and be continuing, or would
result from the Bank Revolving Loan or Letter of Credit;
(b) Representations and Warranties. All of the representations and warranties
contained in Article 9 hereof and in the other Loan Documents shall be true and
correct in all material respects on and as of the date of such extensions of
credit with the same force and effect as if such representations and warranties
had been made on and as of such date except to the extent that such
representations and warranties relate specifically to another date; and
Each request for borrowing by the Borrower hereunder and each request for the
issuance of a Letter of Credit, shall constitute a representation and warranty
by the Borrower that the conditions precedent set forth in Section 8.2(a) and
Section 8.2(b) have been satisfied (both as of the date of such notice and,
unless the Borrower otherwise notifies the Bank prior to the date of such
borrowing, as of the date of such borrowing or issuance of a Letter of Credit).
ARTICLE 9.
Representations and Warranties
To induce the Bank to enter into this Agreement, the Parent and the Borrower
each represents and warrants to the Bank that:
Section 9.1. Corporate Existence. The Borrower and each Obligated Party (a) is a
corporation or other entity (as reflected on Schedule 9.14) duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to own
its assets and carry on its business as now being or as proposed to be
conducted, and (c) is qualified to do business in all jurisdictions in which the
nature of its business makes such qualification necessary and where the failure
to so qualify could reasonably be expected to have a Material Adverse Effect.
The Borrower and each Obligated Party has the corporate power and authority to
execute, deliver, and perform their respective obligations under the Loan
Documents to which it is or may become a party.
Section 9.2. Financial Statements. The Parent has delivered to the Bank audited
consolidated financial statements of the Parent and the Subsidiaries as of and
for the Fiscal Year ended

20



--------------------------------------------------------------------------------



 



September 30, 2008 and an unaudited consolidated financial statement of the
Parent and the Subsidiaries for the Fiscal Quarter ending December 31, 2008.
Such financial statements, have been prepared in accordance with GAAP (subject,
in the case of the unaudited financial statements, to the absence of footnotes
and normal year end adjustments) and present fairly, in all material respects,
on a consolidated basis, the financial condition of the Parent and the
Subsidiaries as of the respective dates indicated therein and the results of
operations for the respective periods indicated therein. Neither the Borrower
nor any of the Obligated Parties has any material contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments, or unrealized
or anticipated losses from any unfavorable commitments except as referred to or
reflected in such financial statements. There has been no material adverse
change in the business, condition (financial or otherwise), operations, or
properties of the Parent and the Subsidiaries taken as a whole since the
effective date of the most recent financial statements referred to in this
Section 9.2.
Section 9.3. Corporate Action; No Breach. The execution, delivery, and
performance by the Borrower and each Obligated Party of the Loan Documents to
which each is or may become a party and compliance with the terms and provisions
hereof and thereof have been duly authorized by all requisite action on the part
of the Borrower and each Obligated Party and do not and will not (a) violate or
conflict with, or result in a breach of, or require any consent under (i) the
articles of incorporation, bylaws or other governing documents of the Borrower
or any of the Obligated Parties, (ii) any applicable law, rule, or regulation or
any order, writ, injunction, or decree of any Governmental Authority or
arbitrator or (iii) any material agreement or instrument to which the Borrower
or any Obligated Party is a party or by which any of them or any of their
property is bound or subject, or (b) constitute a default under any such
agreement or instrument, or result in the creation or imposition of any Lien
(except as provided herein) upon any of the revenues or assets of the Borrower
or any Obligated Party.
Section 9.4. Operation of Business. The Borrower and each of the Obligated
Parties possess all licenses, permits, franchises, patents, copyrights,
trademarks, and trade names, or rights thereto, necessary to conduct their
respective businesses substantially as now conducted except those that the
failure to so possess could not reasonably be expected to have a Material
Adverse Effect, and the Borrower and each of the Obligated Parties are not in
violation of any valid rights of others with respect to any of the foregoing
except violations that could not reasonably be expected to have a Material
Adverse Effect.
Section 9.5. Litigation and Judgments. As of the Closing Date, there is no
action, suit, investigation, or proceeding before or by any Governmental
Authority or arbitrator pending, or to the knowledge of the Borrower, threatened
against or affecting the Borrower or any Obligated Party that would, if
adversely determined, have a Material Adverse Effect. As of the Closing Date,
there are no outstanding final judgments against the Borrower or any Obligated
Party for the payment of money in excess of Five Hundred Thousand Dollars
($500,000) for which a stay of execution has not been procured and is continuing
in effect.
Section 9.6. Rights in Properties; Liens. The Borrower and each Obligated Party
have good title to or valid leasehold interests in their respective properties
and assets, real and personal, including the properties, assets, and leasehold
interests reflected in the financial statements described in Section 9.2, and
none of the properties, assets, or leasehold interests of the Borrower or any
Obligated Party is subject to any Lien, except as permitted by Section 11.2.

21



--------------------------------------------------------------------------------



 



Section 9.7. Enforceability. The Loan Documents to which the Borrower or any
Obligated Party is a party, when delivered, shall constitute the legal, valid,
and binding obligations of the Borrower or the Obligated Party, as applicable,
enforceable against the Borrower or the applicable Obligated Party in accordance
with their respective terms, except as limited by bankruptcy, insolvency, or
other laws of general application relating to the enforcement of creditors’
rights and general principles of equity.
Section 9.8. Approvals. All authorizations, approvals, and consents of, and all
filings or registrations with, any Governmental Authority or third party
necessary for the execution, delivery, or performance by the Borrower or any
Obligated Party of the Loan Documents, to which each is or may become a party or
for the validity or enforceability thereof have been obtained or made.
Section 9.9. Debt. The Borrower and the Obligated Parties have no Debt, except
as permitted by Section 11.1.
Section 9.10. Taxes. The Borrower and each Obligated Party have filed all
material tax returns (federal, state, and local) required to be filed, including
all income, franchise, employment, property, and sales tax returns, and have
paid all of their respective liabilities for taxes, assessments, governmental
charges, and other levies that are due and payable other than those being
contested in good faith by appropriate proceedings diligently pursued for which
adequate reserves have been established. The Borrower knows of no pending
investigation of the Borrower or any Obligated Party by any taxing authority or
of any pending but unassessed tax liability of the Borrower or any Obligated
Party.
Section 9.11. Margin Securities. Neither the Borrower nor any Obligated Party is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations T, U, or X of the Board of Governors of the Federal
Reserve System), and no part of the proceeds of any Revolving Loan will be used
to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying margin stock.
Section 9.12. ERISA. The Borrower and each Obligated Party are in compliance in
all material respects with all applicable provisions of ERISA. Neither a
Reportable Event nor a Prohibited Transaction has occurred and is continuing
with respect to any Plan. Neither the Borrower nor any ERISA Affiliate currently
or in the last six years has participated in or contributed to a Multiemployer
Plan or a defined benefit plan within the meaning of Section 3(35) of ERISA. No
notice of intent to terminate a Plan has been filed, nor has any Plan been
terminated. No circumstances exist which constitute grounds entitling the PBGC
to institute proceedings to terminate, or appoint a trustee to administer, a
Plan, nor has the PBGC instituted any such proceedings. Neither the Borrower nor
any ERISA Affiliate has completely or partially withdrawn from a Multiemployer
Plan. The Borrower and each ERISA Affiliate have met their minimum funding
requirements under ERISA with respect to all of their Plans. The present value
of all vested benefits under each Plan do not exceed the fair market value of
all Plan assets allocable to such benefits, as determined on the most recent
valuation date of the Plan and in accordance with ERISA, by an amount that will
exceed Five Hundred Thousand Dollars ($500,000).

22



--------------------------------------------------------------------------------



 



Section 9.13. Disclosure. All factual information (other than budgets or
projections) furnished by or on behalf of the Borrower in writing to the Bank
(including, without limitation, all information contained in the Loan Documents)
for purposes of or in connection with this Agreement or the other Loan
Documents, and all other such factual information hereafter furnished by or on
behalf of the Borrower to the Bank, will be true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information not
misleading in any material respect at such time in light of the circumstances
under which such information was provided.
Section 9.14. Subsidiaries. As of the Closing Date, the Parent has no
Subsidiaries other than those listed on Schedule 9.14 hereto. Schedule 9.14 sets
forth the organizational type of each Subsidiary listed thereon, the
jurisdiction of incorporation or organization of each such Subsidiary, the
percentage of the Parent’s or a Subsidiary’s ownership of the outstanding voting
stock (or other ownership interests) of each such Subsidiary and, the
authorized, issued, and outstanding capital stock (or other equity interests) of
each such Subsidiary. All of the outstanding capital stock (or other equity
interests) of each Subsidiary listed on Schedule 9.14 has been validly issued,
is fully paid, and is nonassessable.
Section 9.15. Agreements. Neither the Borrower nor any Obligated Party is a
party to any indenture, loan, or credit agreement, or to any lease or other
agreement or instrument, or subject to any charter or corporate restriction that
could reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any Obligated Party is in default in any respect in the
performance, observance, or fulfillment of any of the obligations, covenants, or
conditions contained in any agreement or instrument to which it is a party other
than defaults which will not have a Material Adverse Effect.
Section 9.16. Compliance with Laws. Neither the Borrower nor any Obligated Party
is in violation in any material respect of any law, rule, regulation, order, or
decree of any Governmental Authority or arbitrator which violation would
reasonably be expected to have a Material Adverse Effect.
Section 9.17. Investment Company Act. Neither the Borrower nor any Obligated
Party is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.
Section 9.18. Public Utility Holding Company Act. Neither the Borrower nor any
Obligated Party is a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of a “holding company” or a “public utility” within
the meaning of the Public Utility Holding Company Act of 1935, as amended.
Section 9.19. Environmental Matters. Except as set forth on Schedule 9.19 or to
the extent any of the following would not have a Material Adverse Effect:
(a) The Borrower, each Obligated Party, and all of their respective properties,
assets, and operations are in material compliance with all applicable
Environmental Laws. The Borrower is not aware of, nor has the Borrower received
written notice of, any past, present, or future conditions, events, activities,
practices, or incidents which are reasonably likely to interfere with or prevent
the material compliance or continued material compliance of the Borrower and the
Obligated Parties with all Environmental Laws;

23



--------------------------------------------------------------------------------



 



(b) The Borrower and each Obligated Party have obtained all permits, licenses,
and authorizations that are required under applicable Environmental Laws, and
all such permits are in good standing and the Borrower and the Obligated Parties
are in material compliance with all of the terms and conditions of such permits;
(c) No Hazardous Materials have been used, generated, stored, transported,
disposed of on, or Released from any of the properties or assets of the Borrower
or any Obligated Party by the Borrower or any Obligated Party, and to the
knowledge of the Borrower, no Hazardous Materials are present at such
properties, except in material compliance with Environmental Laws. The use which
the Borrower and the Obligated Parties make and intend to make of their
respective properties and assets will not result in the use, generation,
storage, transportation, accumulation, disposal, or Release of any Hazardous
Material on, in, or from any of their properties or assets except in compliance
with Environmental Laws;
(d) Neither the Borrower nor any of the Obligated Parties nor any of their
respective currently or previously owned or leased properties or operations is
subject to any outstanding or, to the best of its knowledge, threatened order
from or agreement with any Governmental Authority or other Person or subject to
any judicial or administrative proceeding with respect to (i) failure to comply
with Environmental Laws, (ii) Remedial Action, or (iii) any Environmental
Liabilities arising from a Release or threatened Release;
(e) Neither the Borrower nor any of the Obligated Parties owns or operates a
treatment, storage, or disposal facility requiring a permit under the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq., regulations
thereunder or any comparable provision of state law. The Borrower and the
Obligated Parties are in material compliance with all applicable financial
responsibility requirements of all Environmental Laws;
(f) Neither the Borrower nor any of the Obligated Parties has filed or failed to
file any notice required under applicable Environmental Law reporting a Release;
and
(g) No Lien arising under any Environmental Law is attached to any property or
revenues of the Borrower or the Obligated Parties.
Section 9.20. Solvency. The Borrower and each Obligated Party, both individually
and on a consolidated basis: (a) owns and will own assets the fair saleable
value of which are (i) greater than the total amount of its liabilities
(including contingent liabilities) and (ii) greater than the amount that will be
required to pay probable liabilities of then existing debts as they become
absolute and matured considering all financing alternatives and potential asset
sales reasonably available to it; (b) has capital that is not unreasonably small
in relation to its business as presently conducted; and (c) does not intend to
incur and does not believe that it will incur debts beyond its ability to pay
such debts as they become due.
Section 9.21. Benefit Received. The Borrower and the Obligated Parties will
receive reasonably equivalent value in exchange for the obligations incurred
under the Loan Documents to which each is a party.

24



--------------------------------------------------------------------------------



 



ARTICLE 10.
Positive Covenants
The Parent and the Borrower covenant and agree that, as long as the Obligations
or any part thereof are outstanding or the Bank has any Bank Revolving
Commitment hereunder, they will perform and observe the following positive
covenants:
Section 10.1. Reporting Requirements. The Borrower will furnish to the Bank:
(a) Annual Financial Statements. As soon as available, and in any event within
one hundred twenty (120) days after the end of each Fiscal Year, beginning with
the Fiscal Year ending on September 30, 2009, a copy of the following financial
statements of the Parent and the Subsidiaries on an audited, consolidated basis,
and, if requested by the Bank, on an unaudited, consolidating basis: balance
sheets and statements of income, retained earnings, and cash flow as at the end
of such Fiscal Year and for the Fiscal Year then ended, in each case setting
forth in comparative form the figures for the preceding Fiscal Year, all in
reasonable detail. Each of the audited financial statements shall be certified
on an unqualified basis by independent certified public accountants of
recognized standing acceptable to the Bank, to the effect that such report has
been prepared in accordance with GAAP;
(b) Monthly Financial Statements and Borrowing Base Certificate. As soon as
available, and in any event within thirty (30) days after the end of each month
of each Fiscal Year, a copy of an unaudited financial report of the Parent and
the Subsidiaries as of the end of such period containing, on a consolidated
basis, and, if requested by the Bank, on a consolidating basis, a balance sheet
and statements of income, in each case setting forth in comparative form the
figures for the corresponding month of the preceding Fiscal Year, all in
reasonable detail certified by a Responsible Party of the Parent to have been
prepared in accordance with GAAP and to fairly present in all material respects
(in each case, subject to the absence of footnotes and subject to year end audit
adjustments) the financial condition and results of operations of the Parent and
the Subsidiaries, on a consolidated basis, at the date and for the periods
indicated therein together with a Borrowing Base Certificate signed by a
Responsible Party of the Parent;
(c) Compliance Certificate. With respect to the Fiscal Quarter ending on
June 30, 2009 and each Fiscal Quarter thereafter, within forty-five (45) days
after the end of each Fiscal Quarter, or with respect to the last Fiscal Quarter
of each Fiscal Year, within ninety (90) days of the end of such Fiscal Quarter,
a Compliance Certificate;
(d) Annual Projections. As soon as available and in any event within forty-five
(45) days after the beginning of each Fiscal Year, the Parent will deliver its
consolidated forecasted profit and loss statement for the current Fiscal Year
set forth on a Fiscal Quarter by Fiscal Quarter basis consistent with the
Parent’s historical financial statements, together with appropriate supporting
details, a statement of underlying assumption and a proforma projection of the
Parent’s compliance with the financial covenants in this Agreement for the same
period;
(e) Management Letters. Promptly upon receipt thereof, a copy of any management
letter or written report submitted to the Parent or any of the Subsidiaries by
independent certified public accountants with respect to the business, condition
(financial or otherwise), operations, or properties of the Parent or any of the
Subsidiaries;

25



--------------------------------------------------------------------------------



 



(f) Notice of Litigation. Promptly after the Borrower’s becoming aware of the
commencement thereof, notice of all actions, suits, and proceedings before any
Governmental Authority or arbitrator affecting the Borrower or any Obligated
Party which, if determined adversely to the Borrower or such Obligated Party,
could reasonably be expected to have a Material Adverse Effect;
(g) Notice of Default. As soon as possible and in any event within five
(5) Business Days after a Responsible Party of the Borrower or a Responsible
Party of any Obligated Party has knowledge of the occurrence of each Default, a
written notice setting forth the details of such Default and the action that the
Borrower has taken and proposes to take with respect thereto;
(h) ERISA Reports. If requested by the Bank, promptly after the filing or
receipt thereof, copies of all reports, including annual reports, and notices
which the Borrower or any Obligated Party files with or receives from the PBGC
or the U.S. Department of Labor under ERISA; and as soon as possible and in any
event within five (5) Business Days after the Borrower or any Obligated Party
knows or has reason to know that any Reportable Event or Prohibited Transaction
has occurred with respect to any Plan or that the PBGC or the Borrower or any
Obligated Party has instituted or will institute proceedings under Title IV of
ERISA to terminate any Plan, a certificate of a Responsible Party of the
Borrower setting forth the details as to such Reportable Event or Prohibited
Transaction or Plan termination and the action that the Borrower proposes to
take with respect thereto. The Borrower will provide to the Bank at least thirty
(30) days prior written notice before the Borrower or any ERISA Affiliate incurs
any liability with respect to a Multiemployer Plan or becomes the sponsor of or
obligated with respect to any defined benefit plan with the meaning of
Section 3(35) of ERISA;
(i) Reports to Other Creditors. Promptly after the furnishing thereof, copies of
any statement or report furnished by the Borrower to any other party pursuant to
the terms of any material indenture, loan, or credit or similar agreement and
not otherwise required to be furnished to the Bank pursuant to any other clause
of this Section 10.1;
(j) Notice of Material Adverse Effect. As soon as possible and in any event
within five (5) Business Days after a Responsible Party of the Borrower or a
Responsible Party of any Obligated Party has knowledge of the occurrence
thereof, written notice of any matter that could reasonably be expected to have
a Material Adverse Effect;
(k) Proxy Statements, Etc. As soon as available, one copy of each financial
statement, report, notice or proxy statement sent by the Borrower or any
Obligated Party to its stockholders generally and one copy of each regular,
periodic, or special report, registration statement, or prospectus filed by the
Borrower or any Obligated Party with any securities exchange or the Securities
and Exchange Commission or any successor agency;
(l) General Information. Promptly, such other information concerning the
Borrower or any Obligated Party as the Bank may from time to time reasonably
request.
Section 10.2. Maintenance of Existence; Conduct of Business. The Parent will,
and will cause each of the Subsidiaries to, preserve and maintain (i) its
existence (except as permitted by Section 11.3) and (ii) all of its privileges,
licenses, permits, franchises, qualifications, and rights that are

26



--------------------------------------------------------------------------------



 



necessary or desirable in the ordinary conduct of its business. The Parent will,
and will cause each of the Subsidiaries to, conduct its business in an orderly
and efficient manner in accordance with good business practices.
Section 10.3. Maintenance of Properties. The Parent will, and will cause each of
the Subsidiaries to, maintain, keep, and preserve all of its material properties
necessary in the conduct of its business in good working order and condition
(exclusive of ordinary wear, tear and casualty).
Section 10.4. Taxes and Claims. The Parent will, and will cause each of the
Subsidiaries to, pay or discharge at or before maturity or before becoming
delinquent (a) all taxes, levies, assessments, and governmental charges imposed
on it or its income or profits or any of its property, and (b) all valid and
lawful claims for labor, material, and supplies, which, if unpaid, might become
a Lien upon any of its property; provided, however, that neither the Parent nor
any of the Subsidiaries shall be required to pay or discharge: (i) any tax,
levy, assessment, or governmental charge which is being contested in good faith
by appropriate proceedings diligently pursued, and for which adequate reserves
have been established or (ii) any taxes, levies, assessments, or governmental
charges which, in any individual case or in the aggregate, would exceed Five
Thousand Dollars ($5,000).
Section 10.5. Insurance. The Parent will, and will cause each of the
Subsidiaries to, maintain insurance with financially sound and reputable
insurance companies in such amounts and covering such risks as are usually
carried by corporations engaged in similar businesses and owning similar
properties in the same general areas in which each operates, provided that in
any event the Parent and the Borrower will maintain and cause each of the
Subsidiaries to maintain worker’s compensation insurance (or alternate
comparable coverage as required by law), property insurance, comprehensive
general liability insurance and professional liability insurance reasonably
satisfactory to the Bank. Each general liability insurance policy shall name the
Bank as additional insured and shall provide that such policy will not be
canceled or materially changed without fifteen (15) days prior written notice to
the Bank.
Section 10.6. Inspection Rights. Upon prior notice and from time to time during
normal business hours, the Parent will, and will cause each of the Subsidiaries
to, permit representatives of the Bank to examine, copy, and make extracts from
its books and records, to visit and inspect its properties, and to discuss its
business, operations, and financial condition with its officers, employees, and
independent certified public accountants. When a Default exists, the prior
notice described in the first sentence of this Section 10.6 shall not be
required.
Section 10.7. Keeping Books and Records. The Parent will, and will cause each of
the Subsidiaries to, maintain proper books of record and account in which full,
true, and correct entries in conformity with GAAP shall be made of all dealings
and transactions in relation to its business and activities.
Section 10.8. Compliance with Laws. The Parent will, and will cause each of the
Subsidiaries to, comply in all material respects with all applicable laws
(including, without limitation, all Environmental Laws and ERISA), rules,
regulations, orders, and decrees of any Governmental Authority or arbitrator.
Section 10.9. Compliance with Agreements. The Parent will, and will cause each
of the

27



--------------------------------------------------------------------------------



 



Subsidiaries to, comply in all material respects with all agreements, contracts,
and instruments binding on it or affecting its properties or business.
Section 10.10. Further Assurances, Subsidiary Guarantees and Environmental
Matters.
(a) Further Assurance. The Parent will, and will cause each of the Subsidiaries
to, execute and deliver such further documentation and take such further action
as may be reasonably requested by the Bank to carry out the provisions and
purposes of the Loan Documents.
(b) Subsidiary Guarantees. Upon the creation or acquisition of any Subsidiary,
the Parent shall cause such Subsidiary to execute and deliver a Joinder
Agreement and such other documentation as the Bank may reasonably request to
cause such Subsidiary to evidence or otherwise implement the guaranty for
repayment of the Obligations contemplated by the Master Guaranty.
(c) Environmental Reports. If the Bank at any time has reasonable basis to
believe that there may be a material violation of any Environmental Laws by, or
any material liability arising thereunder of, the Borrower, the Parent or any
Subsidiary, then the Borrower agrees, upon the written request of the Bank to
provide the Bank with such environmental reports and assessments, certificates,
engineering studies or other written material or data as the Bank may reasonably
require relating thereto. If the Bank at any time has reasonable basis to
believe that there may be a violation of any Environmental Laws by, or any
liability arising thereunder of, the Borrower, the Parent or any Subsidiary
which violation or liability is reasonably likely to have a Material Adverse
Effect, then the Borrower agrees, upon the written request of the Bank to
provide the Bank with such environmental reports and assessments, certificates,
engineering studies or other written material or data as the Bank may require
relating thereto. In the event that the Bank reasonably determines from the
environmental reports or information delivered pursuant to this clause (c) of
this Section 10.10 or pursuant to any other information, that Remedial Action is
necessary with respect to the Borrower, the Parent or any Subsidiary or its
property, the Borrower shall take such Remedial Action or other action as the
Bank may reasonably require to cure, or protect against, any material violation
or potential violation of any Environmental Laws or any material actual or
potential Environmental Liability.
Section 10.11. ERISA. The Parent will, and will cause each of the Subsidiaries
to, comply with all minimum funding requirements and all other requirements of
ERISA, if applicable, so as not to give rise to any liability which will have a
Material Adverse Effect.
Section 10.12. Primary Bank Accounts. The Borrower shall maintain its primary
deposit and disbursement accounts with the Bank.
ARTICLE 11.
Negative Covenants
The Parent covenants and agrees that, as long as the Obligations or any part
thereof (other than contingent obligations) are outstanding or the Bank has any
Bank Revolving Commitment hereunder, it will perform and observe the following
negative covenants:
Section 11.1. Debt. The Parent will not, and will not permit any Subsidiary to,
incur, create,

28



--------------------------------------------------------------------------------



 



assume, or permit to exist any Debt, except:
(a) Debt to the Bank pursuant to the Loan Documents and existing Debt described
on Schedule 11.1;
(b) Intercompany Debt owed by any Subsidiary to the Parent or any other
Subsidiary; provided that (i) the obligations of each obligor of such Debt must
be subordinated in right of payment to any liability such obligor may have for
the Obligations from and after such time as any portion of the Obligations shall
become due and payable (whether at stated maturity, by acceleration or
otherwise) and (ii) such Debt must be incurred in the ordinary course of
business and on terms customary for intercompany borrowings or must be made on
such other terms and provisions as the Agent may reasonably require;
(c) Debt not to exceed Five Hundred Thousand Dollars ($500,000) in the aggregate
at any time outstanding secured by purchase money Liens permitted by
Section 11.2;
(d) Obligations to reimburse worker’s compensation insurance companies for
claims paid by such companies on the Parent’s or one of the Subsidiaries’ behalf
in accordance with the policies issued to the Parent and the Subsidiaries;
(e) Guaranties incurred in the ordinary course of business with respect to
surety and appeal bonds, performance and return-of-money bonds, and other
similar obligations not exceeding at any time outstanding Five Hundred Thousand
Dollars ($500,000) in aggregate liability;
(f) Debt arising in connection with any interest rate swap, cap, collar or
similar agreements entered into to enable Borrower to fix or limit its actual
interest expense;
(g) Debts, other than the Debts specifically described in clauses (a) through
(f) of this Section 11.1, which in the aggregate do not exceed Five Hundred
Thousand Dollars ($500,000) at any time outstanding.
Section 11.2. Limitation on Liens. The Parent will not, and will not permit any
of the Subsidiaries to, incur, create, assume, or permit to exist any Lien upon
any of its property, assets, or revenues, whether now owned or hereafter
acquired, except the following:
(a) Existing Liens and any replacement, renewal or extension thereof that do not
increase the outstanding principal amount thereof or extend to any additional
assets;
(b) Encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of the Parent or the Subsidiaries to use such
assets in their respective businesses, and none of which is violated in any
material respect by existing or proposed structures or land use;
(c) Liens (other than Liens relating to Environmental Liabilities or ERISA) for
taxes, assessments, or other governmental charges that are not delinquent or
which are being contested in good faith and for which adequate reserves have
been established;

29



--------------------------------------------------------------------------------



 



(d) Liens of mechanics, materialmen, warehousemen, carriers, landlords, or other
similar statutory Liens securing obligations that are not yet due and are
incurred in the ordinary course of business or which are being contested in good
faith and for which adequate reserves have been established;
(e) Liens resulting from good faith deposits to secure payments of worker’s
compensation or other social security programs or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, and contracts
(other than for payment of Debt);
(f) Liens for purchase money obligations and Capital Lease Obligations; provided
that: (i) the Debt secured by any such Lien is permitted under Section 11.1; and
(ii) any such Lien encumbers only the asset so purchased;
(g) Liens related to any attachment or judgment not constituting an Event of
Default;
(h) Liens arising from filing UCC financing statements regarding leases not
prohibited by this Agreement; and
(i) Liens to the Bank.
Except for this Agreement, the other Loan Documents and as otherwise provided
herein, neither the Parent nor the Borrower will, and each will not permit any
of the Subsidiaries directly or indirectly to create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any such companies to: (1) pay dividends or make any
other distribution on any of such company’s capital stock (or other equity
interests) owned by the Parent or any of the Subsidiaries; (2) subject to
subordination provisions, pay any Debt owed to the Parent or any of the
Subsidiaries; (3) make loans or advances to the Parent or any of the
Subsidiaries; or (4) transfer any of its property or assets to the Parent or any
of the Subsidiaries.
Section 11.3. Mergers, Etc. The Parent will not, and will not permit any of the
Subsidiaries to, become a party to a merger or consolidation; or purchase or
otherwise acquire all or a substantial part of the business or assets of any
Person or any shares or other evidence of beneficial ownership of any Person in
an aggregate amount exceeding Two Million Dollars ($2,000,000) during the entire
term of this Agreement reduced by amounts paid by the Parent for dividends and
repurchase or redemption of its capital stock pursuant to Section 11.4 of this
Agreement; or wind-up, dissolve, or liquidate itself; provided that, (a) the
Parent and the Subsidiaries may acquire assets or shares or other evidence of
beneficial ownership of a Person in accordance with the restrictions set forth
in Section 11.5; (b) if no Default exists or would result, any Subsidiary (other
than the Borrower) may merge into or consolidate with the Borrower, the Parent
or any other Subsidiary if, with respect to a merger into a Subsidiary, the
surviving Person is or becomes a wholly owned Subsidiary directly owned by the
Parent, assumes the obligations of the applicable Subsidiary under the Loan
Documents and is solvent as contemplated under Section 9.20 hereunder after
giving effect to such merger or consolidation, and (c) the Parent or any wholly
owned Subsidiary directly owned by the Parent (the “Acquiring Company”) may
acquire all or substantially all of the assets of any other Subsidiary (a
“Transferring Subsidiary”), other than the Borrower, if the Acquiring Company
assumes all the Transferring Subsidiary’s liabilities (including without
limitation, all liabilities of the Transferring Subsidiary under the Loan
Documents to which it is a party) and, following such assignment and assumption,
such Transferring Subsidiary may wind

30



--------------------------------------------------------------------------------



 



up, dissolve and liquidate.
Section 11.4. Restrictions on Dividends and other Distributions. The Parent will
not, and will not permit any Subsidiary to, directly or indirectly declare,
order, pay, make or set apart any sum for (a) any dividend or other
distribution, direct or indirect, on account of any shares of any class of stock
(or other equity interest) of the Parent or any Subsidiary now or hereafter
outstanding; (b) any redemption, conversion, exchange, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
of any shares of any class of stock (or other equity interest) of the Parent or
any Subsidiary now or hereafter outstanding; or (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options, or other
rights to acquire shares of any class of stock (or other equity interest) of the
Parent or any Subsidiary now or hereafter outstanding; except that if no Default
exists or would result therefrom: (i) Subsidiaries may make, declare and pay
dividends and make other distributions with respect to their capital stock (or
other equity interest) for the sole purpose of enabling the Parent to pay the
actual cash taxes of the Parent attributable to the earnings of the Subsidiaries
and (ii) Parent may declare and pay dividends and repurchase or redeem its
capital stock in an aggregate amount not to exceed $2,000,000 during the entire
term of this Agreement. For the avoidance of doubt, this Section shall not be
deemed to prohibit the Borrower from making payments at any time to pay the
Parent’s expenses incurred in the ordinary course of the Parent’s and the
Borrower’s businesses and such payments may be made to the Parent or on behalf
of the Parent.
Section 11.5. Investments. The Parent will not, and will not permit any of the
Subsidiaries to, make or permit to remain outstanding any advance, loan, other
extension of credit, or capital contribution to or investment in any Person, or
purchase or own any stock, bonds, notes, debentures, or other securities of any
Person, or be or become a joint venturer with or partner of any Person, except:
(a) readily marketable direct obligations of the United States of America or any
agency thereof with maturities of one year or less from the date of acquisition;
(b) fully insured certificates of deposit with maturities of one year or less
from the date of acquisition issued by any commercial bank operating in the
United States of America having capital and surplus in excess of Two Hundred
Fifty Million Dollars ($250,000,000);
(c) commercial paper or bonds of a domestic issuer if at the time of purchase
such paper or bonds are rated in one of the two highest rating categories of
Standard and Poor’s Corporation or Moody’s Investors Service, Inc.;
(d) current trade and customer accounts receivable for services rendered in the
ordinary course of business;
(e) shares of any mutual fund registered under the Investment Company Act of
1940, as amended, which invests solely in investment of the type described in
clauses (a) through (c) of this Section 11.5;
(f) advances to employees for business expenses incurred in the ordinary course
of business;
(g) existing investments described on Schedule 11.5 hereto and investments in
Subsidiaries;

31



--------------------------------------------------------------------------------



 



(h) loans, advances and other extensions of credit to Subsidiaries made in
accordance with the restrictions set forth in Section 11.1(b); provided that, at
the time any such loan, advance or other extension of credit is made, no Default
exists or would result therefrom;
(i) Guarantees permitted by Section 11.1;
(j) in addition to advances made pursuant to clause (f) above, loans to
employees provided that the aggregate outstanding amount of all loans to
employees does not exceed Two Hundred Seventy Five Thousand Dollars ($275,000)
at any time outstanding;
(k) shares of Parent’s stock redeemed or repurchased as permitted in
Section 11.4; and
(l) investments in securities in connection with an acquisition permitted in
Section 11.3.
For the avoidance of doubt, this Section shall not be deemed to prohibit the
Borrower from making payments at any time to pay the Parent’s expenses incurred
in the ordinary course of the Parent’s and the Borrower’s businesses and such
payments may be made to the Parent or on behalf of the Parent.
Section 11.6. Limitation on Issuance of Capital Stock. The Parent will not
permit any Subsidiary to, at any time issue, sell, assign, or otherwise dispose
of (a) any of its capital stock (or other equity interests), (b) any securities
exchangeable for or convertible into or carrying any rights to acquire any of
its capital stock (or other equity interests), or (c) any option, warrant, or
other right to acquire any of its capital stock (or other equity interests);
provided, however, that the Parent or any Subsidiary may issue securities in
connection with (i) any existing employee or director stock options or existing
employee or director stock option plans or (ii) any business acquisition that is
consented to by the Bank.
Section 11.7. Transactions With Affiliates. The Parent will not, and will not
permit any Subsidiary to, enter into any transaction, including, without
limitation, the purchase, sale, or exchange of property or the rendering of any
service, with any Affiliate of the Parent or such Subsidiary, except: (a) in the
ordinary course of and pursuant to the reasonable requirements of the Parent’s
or such Subsidiaries’ business and upon fair and reasonable terms no less
favorable to the Parent or such Subsidiary than would be obtained in a
comparable arms-length transaction with a Person not an Affiliate of the Parent
or such Subsidiary; (b) management fees and indemnification payments paid under
the terms of that certain Amended and Restated Consulting Agreement dated as of
January 28, 1994, among Tufco Technologies, Inc., Tufco Industries, Inc.,
Executive Converting Corporation, Bradford Investment Partners, L.P. and
Bradford Ventures Ltd., as the same may be amended by the Parent’s board of
directors; (c) fees and expenses paid to members of the Parent’s Board of
Directors for their services as directors of the Parent in the ordinary course
of business; and (d) typical indemnification agreements (including those
contained in the bylaws and partnership agreements) granted in favor of
officers, directors and shareholders protecting them from claims made in their
capacities as such. For the avoidance of doubt, this Section shall not be deemed
to prohibit the Borrower from making payments at any time to pay the Parent’s
expenses incurred in the ordinary course of the Parent’s and the Borrower’s
businesses and such payments may be made to the Parent or on behalf of the
Parent.

32



--------------------------------------------------------------------------------



 



Section 11.8. Disposition of Assets. The Parent will not, and will not permit
any of the Subsidiaries to, sell, lease, assign, transfer, or otherwise dispose
of any of its assets, except (a) dispositions of inventory in the ordinary
course of business; (b) dispositions of unnecessary, obsolete or worn out
equipment, or other equipment that is replaced by equipment of equal or greater
value; (c) use of cash and cash equivalents in the ordinary course of business;
(d) sales and transfers to Borrower, Parent or any of their respective
Subsidiaries; (e) the sale, discount or transfer of delinquent notes or accounts
receivable in the ordinary course of business for purposes of collection in
accordance with past practices; and (f) if no Default exists or would result
therefrom, other dispositions of assets if the aggregate book value of the
assets disposed of does not exceed One Hundred Thousand Dollars ($100,000) in
the aggregate during any twelve (12) month period.
Section 11.9. Lines of Business. The Parent will not, and will not permit any of
the Subsidiaries to, engage in any line or lines of business activity other than
the businesses in which they are engaged on the Closing Date and any businesses
which are similar or related to those currently engaged in by such company.
Section 11.10. Sale and Leaseback. The Parent will not, and will not permit any
of the Subsidiaries to, enter into any arrangement with any Person pursuant to
which it leases from such Person real or personal property that has been or is
to be sold or transferred, directly or indirectly, by it to such Person.
Section 11.11. Prepayment of Debt. The Parent will not, and will not permit any
of the Subsidiaries to, prepay or optionally redeem any Debt other than the
Obligations.
ARTICLE 12.
Financial Covenants
The Parent covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or the Bank has any Bank Revolving Commitment hereunder,
the Parent will perform and observe the following financial covenants:
Section 12.1. Minimum Consolidated Tangible Net Worth. The Parent shall not
permit the Consolidated Tangible Net Worth to be less than $25,000,000.00.
Section 12.2. Consolidated After Tax Net Income. The Parent shall maintain a
Consolidated After Tax Net Income on a cumulative basis in Fiscal Year 2010 of
not less than a negative $750,000 as of March 31, 2010, and a negative $950,000
as of June 30, 2010 and September 30, 2010.
“Consolidated After Tax Net Income” means, for any period, the Parent’s and its
Subsidiaries consolidated after tax net income (or loss) determined in
conformity with GAAP (with inventory being valued at the lower of (i) its market
value or (ii) its historical cost (measured on a first-in, first-out basis), but
excluding to the extent included and without duplication:
(a) any extraordinary, nonrecurring or non-operating gain or revenue;
(b) any extraordinary, nonrecurring or non-operating loss or expense which is
non-cash;

33



--------------------------------------------------------------------------------



 



(c) any gains or losses realized upon the sale or other disposition of any
capital stock or debt security of the Parent or any Subsidiary;
(d) any gains or losses from the disposal of a discontinued business;
(e) any net gains or losses arising from the extinguishment of any debt of the
Parent or any Subsidiary;
(f) any restoration to income of any contingency reserve relating to any long
term assets or long term liability, except to the extent that provision for such
reserve was made out of income accrued during such period;
(g) the cumulative effect of any change in an accounting principle on income of
prior periods;
(h) any deferred credit representing the excess of equity in any acquired
company or assets at the date of acquisition over the cost of the investment in
such company or asset;
(i) the income from any sale of assets in which the book value of such assets
prior to their sale had been the book value inherited by the Parent or
Subsidiary from a transfer of such assets;
(j) the income (or loss) of any Person (other than Parent or a Subsidiary) in
which the Parent or a Subsidiary has an ownership interest; provided, however,
that (i) Consolidated After Tax Net Income shall include amounts in respect of
the income of such Person when actually received in cash by the Parent or
Subsidiary in the form of dividends or similar distributions and
(ii) Consolidated After Tax Net Income shall be reduced by the aggregate amount
of all investments, regardless of the form thereof, made by the Parent or
Subsidiary in such Person for the purpose of funding any deficit or loss of such
Person;
(k) any reduction in or addition to income tax expense resulting from an
increase or decrease in a deferred income tax asset due to the anticipation of
future income tax benefits;
(l) any reduction in or addition to income tax expense due to the change in a
statutory tax rate resulting in an increase or decrease in a deferred income tax
asset or in a deferred income tax liability;
(m) any gains or losses attributable to returned surplus assets of any
pension-benefit plan or any pension credit attributable to the excess of (i) the
return on pension-plan assets over (ii) the pension obligation’s service cost
and interest cost; and
(n) the income or loss of any Person acquired by the Parent or a Subsidiary for
any period prior to the date of such acquisition.

34



--------------------------------------------------------------------------------



 



ARTICLE 13.
Default
Section 13.1. Events of Default. Each of the following shall be deemed an “Event
of Default”:
(a) The Borrower shall fail to pay when due any principal, interest, fees or
other Obligations payable under any Loan Document or any part thereof.
(b) Any representation, warranty, or certification made or deemed made by the
Borrower or any Obligated Party (or any of their respective officers) in any
Loan Document or in any certificate, report, notice, or financial statement
furnished at any time in connection with any Loan Document shall be false,
misleading, or erroneous in any material respect when made or deemed to have
been made; provided that if (a) at the time such representation, warranty or
certification was made, each of the Borrower and each Obligated Party reasonably
believed its accuracy and (b) the circumstances which resulted in the inaccurate
or misleading representation, warranty or certification are capable of being
remedied, then an Event of Default shall not occur herein on account thereof
until twenty (20) days after the earlier of (i) the date the Borrower or any
Obligated Party became aware of the inaccurate or misleading representation,
warranty or certification or (ii) the date the Bank provides the Borrower with
notice thereof.
(c) The Borrower or any Obligated Party shall fail to perform, observe or comply
with any covenant, agreement, or term contained in Section 10.1(g),
Section 10.2(i), Section 10.6, Article 11 or Article 12 of this Agreement.
(d) The Borrower or any Obligated Party shall fail to perform, observe, or
comply with any covenant, agreement, or term contained in any Loan Document
(other than covenants to pay the Obligations and the covenants described in
Section 13.1(c)) and such failure shall continue for a period of twenty
(20) days after the earlier of (i) the date the Bank provides the Borrower with
notice thereof or (ii) the date the Borrower has knowledge of such failure and
should have, with the exercise of reasonable diligence, notified the Bank
thereof in accordance with Section 10.1(g).
(e) The Borrower or any Obligated Party shall (i) apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
examiner, liquidator, or the like of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of its creditors,
(iii) commence a voluntary case under the United States Bankruptcy Code (as now
or hereafter in effect, the “Bankruptcy Code”), (iv) institute any proceeding or
file a petition seeking to take advantage of any other law relating to
bankruptcy, insolvency, reorganization, liquidation, dissolution, winding-up, or
composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code, (vi) admit in writing its
inability to, or be generally unable to pay its debts as such debts become due,
or (vii) take any corporate action for the purpose of effecting any of the
foregoing.
(f) A proceeding or case shall be commenced, without the application, approval,
or consent of the Borrower or any Obligated Party, in any court of competent
jurisdiction, seeking (i) its reorganization, liquidation, dissolution,
arrangement, or winding-up, or the composition or readjustment of its debts,
(ii) the appointment of a receiver, custodian, trustee, examiner, liquidator, or
the like of the Borrower or any such Obligated Party or of all or any
substantial part

35



--------------------------------------------------------------------------------



 



of its property, or (iii) similar relief in respect of the Borrower or any such
Obligated Party under any law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, and such
proceeding or case shall continue undismissed, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of thirty (30) or more days, or an order
for relief against the Borrower or any Obligated Party shall be entered in an
involuntary case under the Bankruptcy Code.
(g) The Borrower or any Obligated Party shall fail to discharge within a period
of thirty (30) days after the commencement thereof any attachment,
sequestration, forfeiture, or similar proceeding or proceedings involving an
aggregate amount in excess of Five Hundred Thousand Dollars ($500,000) against
any of its assets or properties.
(h) A final judgment or judgments for the payment of money in excess of Five
Hundred Thousand Dollars ($500,000) in the aggregate shall be rendered by a
court or courts against the Borrower or any Subsidiaries and the same shall not
be discharged (or provision shall not be made for such discharge), or a stay of
execution thereof shall not be procured, within thirty (30) days from the date
of entry thereof, and the Borrower or the relevant Obligated Party shall not,
within said period of thirty (30) days, or such longer period during which
execution of the same shall have been stayed, appeal therefrom and cause the
execution thereof to be stayed during such appeal.
(i) The Borrower or any Obligated Party shall fail to pay when due any principal
of or interest on any Debt if the aggregate principal amount of the affected
Debt equals or exceeds Two Hundred Fifty Thousand Dollars ($250,000) (other than
the Obligations), or the maturity of any such Debt shall have been accelerated,
or any such Debt shall have been required to be prepaid prior to the stated
maturity thereof or any event shall have occurred with respect to any Debt in
the aggregate principal amount equal to or in excess of Two Hundred Fifty
Thousand Dollars ($250,000) that permits (or, with the giving of notice or lapse
of time or both, would permit) any holder or holders of such Debt or any Person
acting on behalf of such holder or holders to accelerate the maturity thereof or
require any such prepayment.
(j) This Agreement shall cease to be in full force and effect or shall be
declared null and void or the validity or enforceability thereof shall be
contested or challenged by the Borrower or any Obligated Party or the Borrower
or any Obligated Party shall deny that it has any further liability or
obligation under any of the Loan Documents.
(k) Any of the following events shall occur or exist with respect to the
Borrower or any ERISA Affiliate: (i) any Prohibited Transaction involving any
Plan or Multiemployer Plan; (ii) any Reportable Event with respect to any Plan;
(iii) the filing under Section 4041 of ERISA of a notice of intent to terminate
any Plan or the termination of any Plan; (iv) any event or circumstance that
might constitute grounds entitling the PBGC to institute proceedings under
Section 4042 of ERISA for the termination of, or for the appointment of a
trustee to administer, any Plan, or the institution by the PBGC of any such
proceedings; or (v) complete or partial withdrawal under Section 4201 or 4204 of
ERISA from a Multiemployer Plan or the reorganization, insolvency, or
termination of any Multiemployer Plan; and in each case above, such event or
condition, together with all other events or conditions, if any, have subjected
or could reasonably be expected to subject the Borrower to any tax, penalty, or
other liability to a Plan, a Multiemployer Plan, the PBGC, or otherwise (or any
combination thereof) which in the aggregate exceed or could

36



--------------------------------------------------------------------------------



 



reasonably be expected to exceed Five Hundred Thousand Dollars ($500,000).
Section 13.2. Remedies. If any Event of Default shall occur and be continuing,
the Bank may do any one or more of the following:
(a) Acceleration. By notice to the Borrower, declare all outstanding principal
of and accrued and unpaid interest on the Revolving Note and all other amounts
payable by the Borrower under the Loan Documents immediately due and payable,
and the same shall thereupon become immediately due and payable, without further
notice, demand, presentment, notice of dishonor, notice of acceleration, notice
of intent to accelerate, protest, or other formalities of any kind, all of which
are hereby expressly waived by the Borrower.
(b) Termination of Commitment. Terminate the Bank Revolving Commitment without
notice to the Borrower (however substantially contemporaneously with the
termination of the Bank Revolving Commitment, the Bank agrees to promptly notify
the Borrower that the Bank Revolving Commitment has been terminated, provided,
that the failure to give such notice shall not affect the validity of such
termination).
(c) Judgment. Reduce any claim to judgment from a court of law.
(d) Rights. Exercise any and all rights and remedies afforded by the laws of the
State of Wisconsin or any other jurisdiction, by any of the Loan Documents, by
equity, or otherwise.
Provided, however, that upon the occurrence of an Event of Default under
Section 13.1(e) or Section 13.1(f), the Bank Revolving Commitment shall
automatically terminate, and the outstanding principal of and accrued and unpaid
interest on the Revolving Note and all other amounts payable by the Borrower
under the Loan Documents shall thereupon become immediately due and payable
without notice, demand, presentment, notice of dishonor, notice of acceleration,
notice of intent to accelerate, protest, or other formalities of any kind, all
of which are hereby expressly waived by the Borrower.
Section 13.3. Performance by the Bank. If the Borrower or any Obligated Party
shall fail to perform any covenant or agreement in accordance with the terms of
the Loan Documents, the Bank may perform or attempt to perform such covenant or
agreement on behalf of the Borrower or the applicable Obligated Party. In such
event, the Borrower shall, at the request of the Bank, promptly pay any amount
reasonably expended by the Bank in connection with such performance or attempted
performance to the Bank at the Principal Office, together with interest thereon
at the applicable Default Rate from and including the date of such expenditure
to but excluding the date such expenditure is paid in full. Notwithstanding the
foregoing, it is expressly agreed that the Bank shall not have any liability or
responsibility for the performance of any obligation of the Borrower or any
Obligated Party under any Loan Document.
Section 13.4. Setoff. If an Event of Default shall have occurred and be
continuing, the Bank is hereby authorized at any time and from time to time,
without notice to the Borrower or any Obligated Party (any such notice being
hereby expressly waived by the Borrower and each Obligated Party), to set off
and apply any and all deposits (general, time, demand, provisional, or final) at
any time held and other indebtedness at any time owing by the Bank to or for the
credit or the account of the Borrower or any Obligated Party against any and all
of the Obligations,

37



--------------------------------------------------------------------------------



 



irrespective of whether or not the Bank shall have made any demand under such
Loan Documents and although such Obligations may be unmatured. The Bank agrees
promptly to notify the Borrower after any such setoff and application; provided,
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights and remedies of the Bank hereunder are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which the Bank may have.
Section 13.5. Continuance of Default. For purposes of all Loan Documents, a
Default shall be deemed to have continued and exist until the Bank shall have
actually received evidence satisfactory to the Bank that such Default shall have
been remedied.
Section 13.6. Cash Collateral. If an Event of Default shall have occurred and be
continuing, the Borrower shall, if requested by the Bank, pledge to the Bank as
security for the Obligations an amount in immediately available funds equal to
the then outstanding Commercial and Standby L/C Liabilities, such funds to be
held in a cash collateral account with the Bank without any right of withdrawal
by the Borrower until the outstanding Letters of Credit are drawn on or
cancelled or back-up letter of credit is/are provided.
ARTICLE 14.
(RESERVED)
ARTICLE 15.
Miscellaneous
Section 15.1. Expenses. The Borrower hereby agrees to pay after presentation of
invoices with sufficient detail:
(a) all reasonable costs and expenses of the Bank arising in connection with the
preparation, negotiation, execution, delivery, syndication, distribution and
review of the Loan Documents and all amendments or other modifications to the
Loan Documents, including, without limitation, the reasonable fees and expenses
of legal counsel for the Bank in an amount not to exceed $25,000.00;
(b) all costs and expenses of the Bank in connection with any Default and the
enforcement of any Loan Document, including, without limitation, the fees and
expenses of legal counsel for the Bank (including the allocated costs of in
house counsel); (c) all transfer, stamp, documentary, or other similar taxes,
assessments, or charges levied by any Governmental Authority in respect of any
Loan Document; and (d) all other reasonable costs and expenses incurred by the
Bank in connection with any Loan Document, including, without limitation, all
costs, expenses, and other charges incurred in connection with obtaining any
lien search in respect of any assets of the Borrower or any Subsidiary, but not
any audit, appraisal or environmental assessment expenses.
Section 15.2. Indemnification. THE BORROWER SHALL INDEMNIFY THE BANK AND EACH
AFFILIATE THEREOF AND ITS RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS,
AND AGENTS FROM, AND HOLD EACH OF THEM

38



--------------------------------------------------------------------------------



 



HARMLESS AGAINST, ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES,
JUDGMENTS, DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES AND EXPENSES) TO WHICH ANY OF THEM MAY BECOME SUBJECT WHICH DIRECTLY OR
INDIRECTLY ARISE FROM OR RELATE TO (A) THE NEGOTIATION, EXECUTION, DELIVERY,
PERFORMANCE, ADMINISTRATION, OR ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS,
(B) ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS, (C) ANY BREACH
BY THE BORROWER OR ANY OBLIGATED PARTY OF ANY REPRESENTATION, WARRANTY,
COVENANT, OR OTHER AGREEMENT CONTAINED IN ANY OF THE LOAN DOCUMENTS, (D) THE
PRESENCE, RELEASE, THREATENED RELEASE, DISPOSAL, REMOVAL, OR CLEANUP OF ANY
HAZARDOUS MATERIAL LOCATED ON, ABOUT, WITHIN, OR AFFECTING ANY OF THE PROPERTIES
OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY, OR (E) ANY INVESTIGATION,
LITIGATION, OR OTHER PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY THREATENED
INVESTIGATION, LITIGATION, OR OTHER PROCEEDING RELATING TO ANY OF THE FOREGOING;
PROVIDED THAT THE PERSON ENTITLED TO BE INDEMNIFIED UNDER THIS SECTION 15.2
SHALL NOT BE INDEMNIFIED FROM OR HELD HARMLESS AGAINST ANY LOSSES, LIABILITIES,
CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, OR EXPENSES ARISING
OUT OF OR RESULTING FROM ITS GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BREACH OF
ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS. WITHOUT LIMITING ANY PROVISION OF ANY
LOAN DOCUMENT, IT IS THE EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH
PERSON TO BE INDEMNIFIED UNDER THIS SECTION SHALL BE INDEMNIFIED FROM AND HELD
HARMLESS AGAINST ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES,
JUDGMENTS, DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES AND EXPENSES) ARISING OUT OF OR RESULTING FROM THE SOLE OR CONTRIBUTORY
NEGLIGENCE OF SUCH PERSON.
Section 15.3. Limitation of Liability. None of the Bank, or any Affiliate,
officer, director, employee, attorney, or agent thereof shall have any liability
with respect to, and the Borrower and, by the execution of the Loan Documents to
which it is a party, each Obligated Party, hereby waives, releases, and agrees
not to sue any of them upon, any claim for any special, indirect, incidental,
exemplary, consequential, or punitive damages suffered or incurred by the
Borrower or any Obligated Party in connection with, arising out of, or in any
way related to any of the Loan Documents, or any of the transactions
contemplated by any of the Loan Documents.
Section 15.4. No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by the Bank shall have the right
to act exclusively in the interest of the Bank and shall have no duty of
disclosure, duty of loyalty, duty of care, or other duty or obligation of any
type or nature whatsoever to the Borrower or any of the Borrower’s shareholders
or any other Person.
Section 15.5. No Fiduciary Relationship. The relationship between the Borrower
and the Obligated Parties on the one hand and the Bank on the other is solely
that of debtor and creditor, and the Bank has no fiduciary or other special
relationship with the Borrower or any Obligated Parties, and no term or
condition of any of the Loan Documents shall be construed so as to deem the
relationship between the Borrower and the Obligated Parties on the one hand and
the Bank on

39



--------------------------------------------------------------------------------



 



the other to be other than that of debtor and creditor.
Section 15.6. Equitable Relief. The Borrower recognizes that in the event the
Borrower or any Obligated Party fails to pay, perform, observe, or discharge any
or all of the obligations under the Loan Documents, any remedy at law may prove
to be inadequate relief to the Bank. The Borrower therefore agrees that the
Bank, if the Bank so requests, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.
Section 15.7. No Waiver; Cumulative Remedies. No failure on the part of the Bank
to exercise and no delay in exercising, and no course of dealing with respect
to, any right, power or privilege under any Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege under any Loan Document preclude any other or further exercise thereof
or the exercise of any other right, power, or privilege. The rights and remedies
provided for in the Loan Documents are cumulative and not exclusive of any
rights and remedies provided by law.
Section 15.8. Successors and Assigns.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) neither the Borrower nor the Parent may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Bank (and any attempted assignment or transfer by
the Borrower or the Parent without such consent shall be null and void) and
(ii) the Bank may not assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 15.8. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in this Section 15.8(c))
and, to the extent expressly contemplated hereby, the Related Parties of the
Bank, any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b) (i) Subject to the conditions set forth in Section 15.8(b)(ii), the Bank
(the “Assigning Bank”) may assign to one or more Persons (each an “Assignee”)
all or a portion of its rights and obligations under this Agreement and the
other Loan Documents (including all or a portion of the Bank Revolving
Commitment and the Bank Revolving Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of the Borrower,
provided that no consent of the Borrower shall be required for an assignment to
an Affiliate of the Bank, an Approved Fund (as defined below) or, if an Event of
Default under Section 13.1(a), Section 13.1(e), or Section 13.1(f) has occurred
and is continuing.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to an Affiliate of the Bank or an
assignment of the entire remaining amount of the Assigning Bank’s Revolving
Commitment or Revolving Loans, the amount of the Revolving Commitment or
Revolving Loans of the Assigning Bank subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Borrower) shall not be less than Two Million
Dollars ($2,000,000) unless each of the Borrower and the Bank otherwise consent,
provided that no such consent of the Borrower shall be required if an Event of
Default under Section 13.1(a), Section 13.1(e), or

40



--------------------------------------------------------------------------------



 



Section 13.1(f) has occurred and is continuing;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the Assigning Bank’s rights and obligations under this Agreement;
and
(C) in the case of an assignment to a CLO (as defined below), the Assigning Bank
shall retain the sole right to approve any amendment, modification or waiver of
any provision of this Agreement, provided that the Assignment and Assumption
between such Assigning Bank and such CLO may provide that such Assigning Bank
will not, without the consent of such CLO, agree to any amendment, modification
or waiver described in the first proviso to Section 15.11(b) that affects such
CLO.
For the purposes of this Section 15.8(b), the terms “Approved Fund” and “CLO”
have the following meanings:
“Approved Fund” means (a) a CLO and (b) with respect to any Bank that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Bank or by an Affiliate of such investment
advisor.
“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Bank or an Affiliate of such Bank.
(iii) Subject to acceptance, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of the Bank under this Agreement, and the Assigning
Bank thereunder shall, to the extent of the interest assigned by such Assignment
and Assumption, be released from its obligations under this Agreement (and, in
the case of an Assignment and Assumption covering all of the Assigning Bank’s
rights and obligations under this Agreement, such Assigning Bank shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Article 7, Section 15.1 and Section 15.2). Any assignment or transfer by the
Bank of rights or obligations under this Agreement that does not comply with
this Section 15.8 shall be treated for purposes of this Agreement as a sale by
such Bank of a participation in such rights and obligations in accordance with
Section 15.8(c).
(c) (i) The Bank may, without the consent of the Borrower, sell participations
in a minimum amount of $1,000,000 to one or more banks or other entities (a
“Participant”) in all or a portion of the Bank’s rights and obligations under
this Agreement (including all or a portion of the Bank Revolving Commitment and
the Bank Revolving Loans owing to it); provided that (A) the Bank’s obligations
under this Agreement shall remain unchanged, (B) the Bank shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower and the Bank shall continue to deal solely and directly
with each other in connection with the Bank’s rights and obligations under the
Loan Documents. Any agreement or instrument pursuant to which the Bank sells
such a participation shall provide that the Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of the Loan Documents; provided that such agreement or instrument
may provide

41



--------------------------------------------------------------------------------



 



that the Bank will not, without the consent of the Participant, agree to any
amendment, modification or waiver regarding any of the following actions to the
extent that it would affect the Participant: (1) any increase of the Bank’s
Revolving Commitment, (2) any reduction of the principal amount of, or interest
to be paid on, the Bank Revolving Loans or other Obligations of the Bank,
(3) any reduction of any commitment fee, or other amount payable to the Bank
under any Loan Document, (4) any postponement of any date for the payment of any
amount payable in respect of the Bank Revolving Loans or other Obligations of
the Bank, or (5) the release of Borrower or any Obligated Party. Subject to
Section 15.8(c)(ii), the Borrower agrees that each Participant shall be entitled
to the benefits of Article 7 to the same extent as if it were a Bank and had
acquired its interest by assignment pursuant to Section 15.8(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 13.4 as though it were a Bank.
(ii) A Participant shall not be entitled to receive any greater payment under
Article 7 than the applicable Bank would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.
(d) Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Bank,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section 15.8 shall not apply to any such pledge or assignment of
a security interest; provided that no such pledge or assignment of a security
interest shall release a Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.
(e) Any Bank may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 15.8, disclose to the
assignee or participant or proposed assignee or participant, any information
relating to the Parent or the Subsidiaries furnished to such Bank by or on
behalf of the Parent or the Subsidiaries.
Section 15.9. Survival. All representations and warranties made in any Loan
Document or in any document, statement, or certificate furnished in connection
with any Loan Document shall survive the execution and delivery of the Loan
Documents and no investigation by the Bank or any closing shall affect the
representations and warranties or the right of the Bank to rely upon them.
Without prejudice to the survival of any other obligation of the Borrower
hereunder, the obligations of the Borrower under Article 7 and Sections 15.1 and
15.2 shall survive repayment of the Revolving Notes and termination of the Bank
Revolving Commitment.
Section 15.10. Entire Agreement; Amendment and Restatement. THIS AGREEMENT, THE
NOTES, AND THE OTHER LOAN DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE
AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES
HERETO.

42



--------------------------------------------------------------------------------



 



Section 15.11. Waivers; Amendments.
(a) No waiver of any provision of any Loan Document or consent to any departure
by the Borrower or any Obligated Party therefrom shall in any event be effective
unless the same shall be permitted by Section 15.11(b), and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Bank Revolving Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Bank may have had notice or
knowledge of such Default at the time.
(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Bank.
Section 15.12. Maximum Interest Rate.
(a) No interest rate specified in any Loan Document shall at any time exceed the
Maximum Rate. If at any time the interest rate (the “Contract Rate”) for any
Obligation shall exceed the Maximum Rate, thereby causing the interest accruing
on such Obligation to be limited to the Maximum Rate, then any subsequent
reduction in the Contract Rate for such Obligation shall not reduce the rate of
interest on such Obligation below the Maximum Rate until the aggregate amount of
interest accrued on such Obligation equals the aggregate amount of interest
which would have accrued on such Obligation if the Contract Rate for such
Obligation had at all times been in effect.
(b) No provision of any Loan Document shall require the payment or the
collection of interest in excess of the maximum amount permitted by applicable
law. If any excess of interest in such respect is hereby provided for, or shall
be adjudicated to be so provided, in any Loan Document or otherwise in
connection with this loan transaction, the provisions of this Section shall
govern and prevail and neither the Borrower nor the sureties, guarantors,
successors, or assigns of the Borrower shall be obligated to pay the excess
amount of such interest or any other excess sum paid for the use, forbearance,
or detention of sums loaned pursuant hereto. In the event any Bank ever
receives, collects, or applies as interest any such sum, such amount which would
be in excess of the maximum amount permitted by applicable law shall be applied
as a payment and reduction of the principal of the Obligations, and, if the
principal of the Obligations has been paid in full, any remaining excess shall
forthwith be paid to the Borrower. In determining whether or not the interest
paid or payable exceeds the Maximum Rate, the Borrower and each Bank shall, to
the extent permitted by applicable law, (a) characterize any non-principal
payment as an expense, fee, or premium rather than as interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the entire contemplated term of the Obligations so that interest for
the entire term does not exceed the Maximum Rate.
Section 15.13. Notices. All notices and other communications provided for in any
Loan Document to which the Borrower or any Obligated Party is a party shall be
given or made in writing and telecopied, mailed by certified mail return receipt
requested, or delivered to the intended recipient at the “Address for Notices”
specified below its name on the signature pages hereof and, if to an Obligated
Party, at the address for notices for the Borrower, or, as to any party, at such
other address as shall be designated by such party in a notice to each other
party given in accordance

43



--------------------------------------------------------------------------------



 



with this Section. Except as otherwise provided in any Loan Document, all such
communications shall be deemed to have been duly given when transmitted by
telecopy, subject to telephone confirmation of receipt, or when personally
delivered or, in the case of a mailed notice, three (3) Business Days after
being duly deposited in the mails, in each case given or addressed as aforesaid.
Section 15.14. Governing Law; Venue of Service of Process. This Agreement shall
be governed by and construed in accordance with the laws of the State of
Wisconsin and the applicable laws of the United States of America. ANY ACTION OR
PROCEEDING AGAINST THE BORROWER UNDER OR IN CONNECTION WITH ANY LOAN DOCUMENT
MAY BE BROUGHT IN ANY STATE COURT LOCATED IN GREEN BAY OR MILWAUKEE, WISCONSIN
OR ANY FEDERAL COURT IN THE EASTERN DISTRICT OF WISCONSIN. THE BORROWER HEREBY
IRREVOCABLY (a) SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS, AND
(b) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING BROUGHT IN SUCH COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. THE BORROWER AGREES THAT SERVICE OF PROCESS UPON IT MAY BE
MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, AT ITS ADDRESS
SPECIFIED OR DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 15.13 OF
THIS AGREEMENT. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT THE RIGHT OF THE BANK TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR SHALL LIMIT THE RIGHT OF THE BANK TO BRING ANY ACTION OR PROCEEDING
AGAINST THE BORROWER OR WITH RESPECT TO ANY OF ITS PROPERTY IN COURTS IN ANY
OTHER JURISDICTION. ANY ACTION OR PROCEEDING BY THE BORROWER AGAINST THE BANK
SHALL BE BROUGHT ONLY IN A COURT LOCATED IN GREEN BAY, OR MILWAUKEE, WISCONSIN.
Section 15.15. Counterparts. This Agreement may be executed in one or more
counterparts and on telecopy counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same agreement.
Section 15.16. Severability. Any provision of any Loan Document held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of any Loan Document and the effect thereof shall be
confined to the provision held to be invalid or illegal.
Section 15.17. Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.
Section 15.18. Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, the Bank shall not be obligated to extend credit
to the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation. As of the Closing Date the Bank warrants and
represents to the Borrower and the Parent there is no statute or regulation in
effect which would limit or prohibit the making of the Bank Revolving Loans
contemplated under this Agreement. In the event any such statute or regulation
would become applicable, the Borrower shall have the right to remove and replace
the Bank which would be subject to any such statute or regulation. In addition,
the obligation to pay commitment fees to the Bank affected by any such statute
or regulation shall cease during the period of any such limitation

44



--------------------------------------------------------------------------------



 



or prohibition.
Section 15.19. Construction. The Borrower, each Obligated Party (by its
execution of the Loan Documents to which its is a party), the Bank acknowledges
that each of them has had the benefit of legal counsel of its own choice and has
been afforded an opportunity to review the Loan Documents with its legal counsel
and that the Loan Documents shall be construed as if jointly drafted by the
parties thereto.
Section 15.20. Independence of Covenants. All covenants under the Loan Documents
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or be otherwise within the limitations of, another covenant
shall not avoid the occurrence of a Default if such action is taken or such
condition exists.
Section 15.21. USA PATRIOT ACT NOTIFICATION. The following notification is
provided to Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual, the Bank
will ask for Borrower’s name, residential address, tax identification number,
date of birth, and other information that will allow the Bank to identify
Borrower, and, if Borrower is not an individual, the Bank will ask for
Borrower’s name, tax identification number, business address, and other
information that will allow the Bank to identify Borrower. The Bank may also
ask, if Borrower is an individual, to see Borrower’s driver’s license or other
identifying documents, and, if Borrower is not an individual, to see Borrower’s
legal organizational documents or other identifying documents.
Section 15.22. Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND EXPRESSLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
(WHETHER BASED UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO
ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY OR THE
ACTIONS OF THE BANK IN THE NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF.

45



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

     
 
  BORROWER AND PARENT:
 
   
 
  TUFCO, L.P.
 
   
 
  By: Tufco LLC,
 
  its Managing General Partner
 
   
 
  By: Tufco Technologies, Inc.,
 
  its Sole Managing Member.

                  By:   /s/ Michael B. Wheeler         Michael B. Wheeler,     
  Authorized Officer for the Managing Member        TUFCO TECHNOLOGIES, INC.
      By:   /s/ Michael B. Wheeler         Michael B. Wheeler,        Chief
Financial Officer, Vice President and Secretary     

Address for Notices to Borrower and Parent:
P.O. Box 23500
Green Bay, Wisconsin 54305
Telephone No: 920-336-0054
Facsimile No: 920-336-0344
Attention: Michael B. Wheeler
with a copy to:
Dechert LLP
1095 Avenue of the Americas
New York, New York 10036
Attention: Carl de Brito, Esq.
Bradford Ventures, Ltd
360 Hamilton Ave., Suite 425
White Plains, New York 10601
Attention: Robert Simon

46



--------------------------------------------------------------------------------



 



            BANK:

JPMORGAN CHASE BANK, N.A.
      By:   /s/ Bruce E. Zak         Bruce E. Zak,        Title:   Regional
President-Northeast Wisconsin     

     
 
  Address: 200 W. College Avenue
 
            Appleton, WI 54911
 
  Telephone No.: (920) 735-1324
 
  Facsimile No.: (920) 739-2431

47